Case 20-41308         Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21                     Main Document
                                              Pg 1 of 88


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )
                                                        )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                          Debtors.1                     )   (Joint Administration Requested)
                                                        )

                   DECLARATION OF ALAN BOYKO, SENIOR
                MANAGING DIRECTOR OF FTI CONSULTING, INC.,
          IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY RELIEF

                 I, Alan Boyko, do hereby declare, under penalty of perjury, that:

                 1.       I am a Senior Managing Director in the Corporate Finance and

Restructuring Group at FTI Consulting, Inc. (“FTI”), which has a principal place of business at

1001 17th street, Suite 1100, Denver, Colorado 80202. Since October 2019, FTI has been

engaged as a restructuring and financial advisor to Foresight Energy LP (“FELP”) and its

affiliated debtors and debtors in possession in the above-captioned cases (collectively,

the “Debtors” or “Foresight”). I have been a full-time restructuring advisor for over 13 years. I

received a B.S. in Finance in 2001 from Slippery Rock University and an M.B.A. in 2006 from

the University of Notre Dame. I am a Certified Insolvency and Restructuring Advisor and a


1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
Case 20-41308       Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                           Pg 2 of 88


Certified Turnaround Professional. I have been employed by FTI since 2006, and have been in

my current position since 2017.

               2.      I am generally familiar with the Debtors’ day-to-day operations,

businesses, financial affairs, and books and records.           I submit this declaration (this

“Declaration”) to set forth the facts and circumstances that resulted in the commencement of

these chapter 11 cases, and in support of (a) the Debtors’ petitions for relief under chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”) filed on the date hereof (the “Petition

Date”) and (b) the relief that the Debtors have requested from the Court pursuant to the motions

and applications described herein (collectively, the “First Day Motions”). In addition, Robert D.

Moore, Foresight’s President and Chief Executive Officer, has also filed a declaration

(the “Moore Declaration”) on the date hereof in support of Foresight’s chapter 11 cases and

providing an overview of Foresight, the events leading up to the Petition Date, and Foresight’s

current circumstances. Finally, I refer to the declaration of Seth Herman in support of the

Debtors’ motion for approval of debtor-in-possession financing and use of cash collateral

(the “Herman Declaration”).

               3.      Except as otherwise indicated herein, the facts set forth in this Declaration

are based upon my personal knowledge, my review of relevant documents and information

concerning the Debtors’ operations, financial affairs, and restructuring initiatives, information

provided to me by the Debtors’ management team and advisors, including the FTI team working

under my supervision, or my opinion based upon experience and knowledge. I am authorized to

submit this declaration on behalf of each Debtor, and if called upon to testify, I would testify

competently to the facts set forth herein.




                                                 2
Case 20-41308          Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                            Pg 3 of 88


                                          I.    Introduction

                4.       As described further in the Moore Declaration, the Debtors’ coal

businesses have suffered over the preceding years due to a recent and sustained downturn in the

thermal coal market.       Through these chapter 11 cases, the Debtors seek to implement a

comprehensive financial and operational restructuring that will reduce Foresight’s debt burden

and increase liquidity. To ensure a smooth transition into chapter 11 and limit the operational

disruption of these chapter 11 cases, the Debtors filed the First Day Motions. For the reasons

described below, the relief sought in each of the First Day Motions, including the approval of the

proposed DIP Facility, is in the best interests of the Debtors’ estates, their creditors, and all other

parties in interest.

                5.       Following FTI’s retention, I have overseen a team of FTI professionals

who have been helping the Debtors with respect to cash forecasting, the sizing of the potential

DIP financing need, the compilation of data and diligence necessary to draft the First Day

Motions, and otherwise prepare for these chapter 11 cases.

                6.       The Debtors operate in a highly competitive industry, made more

competitive by the downturn in the thermal coal market and the shift to natural gas and

renewable power generation. Furthermore, as discussed below, the Debtors’ liquidity is limited.

Thus, it is important for the Debtors to secure first-day relief that will allow them to continue to

satisfy their employee and operational obligations in the ordinary course, thereby avoiding

unnecessary or misplaced employee and customer attrition.

                7.       As a large coal mining company, the Debtors are required to operate in

multiple jurisdictions and navigate the complicated operational and regulatory requirements of

each. Any restriction on the Debtors’ ability to operate in the ordinary course could have




                                                  3
Case 20-41308         Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21               Main Document
                                             Pg 4 of 88


materially adverse ramifications that reverberate throughout Foresight’s operational structure.

The relief requested in the First Day Motions is narrowly tailored to avoid any such disruption.

                      II.    Relief Sought in the Debtors’ First Day Motions2

                 8.      I understand that the Bankruptcy Rules permit the Court to grant relief

within the first twenty-one (21) days after the Petition Date where such relief is necessary to

avoid immediate and irreparable harm. The relief in the First Day Motions is necessary and is in

the best interests of the Debtors, their creditors, and all other parties in interest. I believe that an

immediate and orderly transition into chapter 11 is critical to the viability of the Debtors’

operations and that any delay in granting the relief described below could hinder the Debtors’

operations and cause irreparable harm. Furthermore, the failure to receive the requested relief

during the first twenty-one (21) days of these chapter 11 cases would severely disrupt the

Debtors’ operations at this important juncture. A description of the relief requested in and the

facts supporting each of the First Day Motions is set forth below.

A.       Administrative Motions

           i.    Debtors’ Motion for Entry of an Order Authorizing Joint Administration of
                 Chapter 11 Cases (the “Joint Administration Motion”).

                 9.      In the Joint Administration Motion, the Debtors seek entry of an order

directing procedural consolidation and joint administration of their related chapter 11 cases and

granting related relief. The Debtors’ operations are largely integrated and various Debtors play a

role in other Debtors’ capital structures through intercompany transactions.                 Additionally

numerous parties have interests in the cases of multiple Debtors and many of the motions,




2
     Capitalized terms used but not defined in this section have the meanings assigned to such terms in the
     applicable First Day Motions.



                                                     4
Case 20-41308         Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21                 Main Document
                                            Pg 5 of 88


applications, hearings, and orders that will arise in these chapter 11 cases will jointly affect each

Debtor. Furthermore, virtually all of the Debtors are liable for the Debtors’ funded debt.

                10.     I believe the joint administration of these chapter 11 cases will not

prejudice or adversely affect the rights of the Debtors’ creditors because the relief sought herein

is purely procedural and is not intended to affect substantive rights. Because these chapter 11

cases involve thirty-one (31) Debtors, I understand that joint administration will significantly

reduce the volume of paper that otherwise would be filed with the Clerk of this Court, render the

completion of various administrative tasks less costly, and minimize the number of unnecessary

delays. Moreover, joint administration of these chapter 11 cases will reduce fees and costs by

avoiding duplicative filings, objections, and hearings, and will also allow the U.S. Trustee and all

parties in interest to monitor these chapter 11 cases with greater ease and efficiency.

Accordingly, I believe that the relief requested in the Joint Administration Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest.

          ii.   Debtors’ Motion for Entry of an Order (A) Extending the Time to File Schedules
                and Statements; (B) Extending the Time to Schedule the Meeting of Creditors;
                (C) Partially Waiving the Requirements to (I) File Equity Lists and (II) Provide
                Notice to Equity Security Holders; (D) Authorizing the Debtors to File a
                Consolidated List of the Debtors’ 30 Largest Unsecured Creditors;
                (E) Authorizing the Debtors to File a Consolidated and Redacted List of Creditors
                in Lieu of Submitting Separate and Reformatted Creditor Matrices for Each
                Debtor; (F) Approving the Form and Manner of Notifying Creditors of
                Commencement of These Chapter 11 Cases; and (G) Granting Related Relief
                (the “Procedural Motion”).

                11.     In the Procedural Motion, the Debtors seek entry of an order (a) extending

the 14-day period to file schedules of assets and liabilities, schedules of executory contracts and

unexpired leases, and statements of financial affairs (collectively, the “Schedules and

Statements”) an additional 19 days; (b) authorizing the Office of the United States Trustee for

the Eastern District of Missouri (the “U.S. Trustee”) to schedule the meeting of creditors after



                                                    5
Case 20-41308         Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                            Pg 6 of 88


the 40-day deadline imposed by Bankruptcy Rule 2003(a); (c) partially waiving the requirement

to file a list of equity security holders (the “Equity Lists”) and the requirement to give notice of

the order for relief to all equity security holders of the Debtors; (d) authorizing the Debtors to file

a consolidated list of the Debtors’ 30 largest unsecured creditors; (e) authorizing the Debtors to

(i) file a consolidated list of creditors in lieu of submitting separate and reformatted creditor

matrices for each Debtor and (ii) redact certain personal identification information for individual

creditors; (f) mail initial notices through Prime Clerk LLC (the “Proposed Notice and Claims

Agent”); and (g) granting related relief.

    a. Schedules and Statements

                12.     I believe good cause exists for granting an extension of the time to file

Schedules and Statements. To prepare the Schedules and Statements, the Debtors must compile

information from books, records, and documents relating to the claims of the Debtors’ numerous

creditors, as well as the Debtors’ many assets and agreements. This information is voluminous

and collecting it requires an enormous expenditure of time and effort on the part of the Debtors,

their employees, and their professional advisors in the near term. In my opinion, focusing the

attention of key personnel on critical operational and chapter 11 compliance issues during the

early days of these chapter 11 cases will maintain the stability of the Debtors’ business

operations and facilitate the Debtors’ smooth transition into chapter 11, thereby maximizing

value for their estates, their creditors, and other parties in interest.

                13.     I understand the Debtors were engaged in hard-fought prepetition

negotiations over the terms of their restructuring, which culminated in (i) entry into the

Restructuring Support Agreement, (ii) agreement over terms of the Plan, (iii) agreement over the




                                                    6
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                          Pg 7 of 88


terms of much-needed debtor-in-possession financing, and (iv) preparing these chapter 11 cases

for filing.

               14.     While the Debtors, with the help of their professional advisors, are

working diligently and expeditiously on the preparation of the Schedules and Statements,

resources have concentrated on the aforementioned objectives. Accordingly, the employees with

the expertise to complete the Schedules and Statements have been significantly occupied by

numerous other restructuring work streams in addition to their ordinary course duties as

employees of the Debtors. I believe that the immense volume of information that must be

assembled and compiled and the potentially hundreds of employee and professional hours

required to complete the Schedules and Statements constitute good and sufficient cause for

granting the requested extension of time. In addition, I understand that employee efforts during

the initial postpetition period are critical, and the Debtors must devote their time and attention to

business operations to maximize the value of the Debtors’ estates during the first critical months.

               15.     Due to the quantity of work necessary to complete the Schedules and

Statements and the competing demands upon the Debtors’ employees and professionals to assist

in efforts to stabilize business operations during this critical time, I understand that the Debtors

will not be able to properly and accurately complete the Schedules and Statements within the

required 14-day period. The Debtors anticipate, and I believe, that they will require at least 19

additional days to complete their Schedules and Statements.

    b. Equity List

               16.     Each of the Debtors, aside from Foresight Energy LP (“FELP”), has

disclosed its equity security holders in the Equity Lists filed with their respective petitions.

FELP, however, is a limited partnership with two tranches of limited partnership units (its “LP




                                                 7
Case 20-41308          Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21                   Main Document
                                              Pg 8 of 88


Units”): its common LP Units (the “Common Units”), which trade over-the-counter, and its

subordinated LP Units (the “Subordinated Units”), which are entirely owned by non-Debtor

affiliate Murray Energy Corporation (“Murray Energy”). In addition to its 100% ownership of

the Subordinated Units, Murray Energy owns 12.1% of the Common Units. The estate of

Christopher Cline and the Cline Trust Company own 25.3% and 25.4% of the Common Units,

respectively. The remaining Common Unit-holders include unidentified public unitholders (the

“Public Unitholders”) and executives and officers of FELP’s general partner, Foresight Energy

GP LLC.

                 17.     Given that FELP’s Common Units are widely held and will require the

assistance of third-party professionals to determine, the Debtors submit that (a) listing Public

Unitholders on FELP’s Equity List, along with their last-known addresses and percentage equity

ownership, and (b) sending notices to all parties on that Equity List would be expensive and

time-consuming. The Debtors request that the Court authorize FELP to provide an Equity List

that excludes individually identified Public Unitholders and instead lists only the equity holders

known to FELP as of February 21, 2019, the date of FELP’s most recent 10-K filing.3

                 18.     In addition, the Debtors propose to publish, as soon as practicable after the

commencement of these chapter 11 cases, the notice of commencement (“Notice of

Commencement”) in the Wall Street Journal and the St. Louis Post Dispatch, a St. Louis,

Missouri newspaper. I believe that these publications, coupled with the national attention these

chapter 11 cases will surely receive, will most likely reach the equity security holders.



3
    The Debtors’ 2019 10-K lists Accipiter Capital Management, LLC (“Accipiter”) as a holder of 9.9% of the
    Common Units. However, on February 14, 2020, Accipiter disclosed to the Securities and Exchange
    Commission that it divested its stake in FELP. The Common Units formerly held by Accipiter are now
    believed to be held by Public Unitholders. FELP’s Equity List accounts for this one known change, but reports
    the remaining holdings as reflected in FELP’s 2019 10-K.



                                                       8
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                          Pg 9 of 88


               19.     I further understand that, to the extent it is determined that equity security

holders are entitled to distributions from the Debtors’ estates, those parties will be provided with

notice of the bar date and will then have an opportunity to assert their interests. Thus, I believe

equity security holders will not be prejudiced by the requested relief.

   c. Consolidated List of Top 30 Unsecured Creditors

               20.     I understand compiling separate top 20 unsecured creditor lists for each

individual Debtor would consume a substantial amount of the Debtors’ time and resources.

Moreover, because the Debtors will request that the U.S. Trustee appoint a single official the

Committee in these chapter 11 cases, I believe a consolidated list of the Debtors’ largest creditors

will better represent the Debtors’ most significant unsecured creditors and aid the U.S. Trustee in

its efforts to communicate with these creditors. As such, the I believe that filing a single,

consolidated list of the 30 largest unsecured creditors in these chapter 11 cases is appropriate.

   d. Creditor Matrix

               21.     The Debtors, working together with Proposed Notice and Claims Agent

have already have prepared a single, consolidated list of all the Debtors’ creditors (the “Creditor

Matrix”) in electronic format. In lieu of filing individual and reformatted creditor matrices for

each Debtor that comply with the Creditor Matrix Procedures, the Debtors are prepared to submit

to the Clerk of the Court and the U.S. Trustee both a redacted and an unredacted Creditor Matrix

in electronic format (or make available in non-electronic form at such requesting party’s sole

cost and expense).

               22.     Permitting the Debtors to file a consolidated Creditor Matrix, in lieu of

filing separate and reformatted creditor matrices for each Debtor, is, in my opinion, warranted

under the circumstances of these cases. Indeed, because the Debtors have approximately 1,225




                                                 9
Case 20-41308         Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21                Main Document
                                           Pg 10 of 88


potential creditors and other parties in interest, I believe that filing separate creditor matrices for

each debtor would be a duplicative and burdensome task.               Additionally, I understand that

reformatting the existing Creditor Matrix into creditor matrices in accordance with the Creditor

Matrix Procedures would be time-consuming and, more importantly, would greatly increase the

risk of error. As such, the I believe the Debtors’ request to file the consolidated list of creditors

as it is currently formatted and in accordance with the procedures outlined in the Procedural

Motion is reasonable and warranted under the circumstances.

                23.     Additionally, I respectfully submit that cause exists to authorize the

Debtors to redact the home addresses of the Debtors’ individual creditors—many of whom are

the Debtors’ employees—from the Creditor Matrix because such information could be used to

perpetrate identity theft.

    e. Notices

                24.     The Debtors propose that the Proposed Notice and Claims Agent

undertake all mailings directed by the Court or the U.S. Trustee or as required by applicable law.

I believe the Proposed Notice and Claims Agent’s assistance with the mailing and preparation of

creditor lists and notices will ease administrative burdens that otherwise would fall upon the

Court and the U.S. Trustee. With such assistance, the Debtors can file a computer-readable

Creditor Matrix and also undertake all necessary mailings.

                25.     Accordingly, I believe that the relief requested in the Procedural Motion is

in the best interests of the Debtors’ estates, their creditors, and all other parties in interest.

         iii.   Debtors’ Motion for Entry of an Order (A) Establishing Certain Notice, Case
                Management, and Administrative Procedures and (B) Granting Related Relief
                (the “Case Management Motion”).

                26.     Approval of the procedures proposed in the Case Management Motion

(the “Procedures”) will, in my opinion, promote the efficient and orderly administration of these


                                                   10
Case 20-41308        Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                          Pg 11 of 88


chapter 11 cases by, among other things, (a) establishing requirements for filing and serving

court filings, (b) delineating standards for notices of hearings and agenda letters, (c) fixing period

omnibus hearing dates, (d) articulating mandatory guidelines for the scheduling of hearings and

objection deadlines, and (e) limiting matters that are required to be heard by the Court.

               27.     By authorizing the Debtors to schedule omnibus hearings and by

establishing clear timelines for the filing of court documents, I believe the Procedures will assist

the Debtors’ management, professionals, and all parties in interest in organizing their time and

directing the attention of their personnel to issues raised by these chapter 11 cases. For example,

serving the Debtors’ hundreds of creditors with each court document filed in these chapter 11

cases could, in my opinion, easily cost the Debtors tens of thousands of dollars in printing,

mailing, and service costs. In comparison, the cost of email service is de minimis. Considering

the substantial number of court documents that are likely to be filed and served in these cases, I

believe the Procedures proposed herein will save the Debtors’ estates significant amounts of

money.

               28.     Pursuant to the Procedures, hearings shall be conducted only when

necessary to the resolution of disputes between the Debtors and third parties. I believe this

process will reduce the estates’ administrative burdens and costs associated with hearing

preparation and attendance and will minimize the burden on the Court. The Procedures, by

authorizing the Debtors to maintain a Case Information Website and employ the Noticing Agent,

will also, in my opinion, preserve the Debtors’ goodwill by providing easy and affordable access

to information to keep interested parties, including their customers and employees, informed of

developments in the restructuring process.




                                                 11
Case 20-41308         Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                          Pg 12 of 88


        iv.     Debtors’ Motion for Entry of an Order Authorizing the Retention and
                Compensation of Certain Professionals Utilized in the Ordinary Course of
                Business (the “Ordinary Course Professionals Motion”).

                29.     The Debtors employ various professionals in the ordinary course of

business (the “Ordinary Course Professionals”), who render a wide range of services to the

Debtors in a variety of matters unrelated to these chapter 11 cases, including litigation,

accounting, real estate law, environmental law, regulatory law, labor and employment law, tax

law, as well as advice to the Debtors’ board of directors and other services for the Debtors in

relation to the issues that have a direct and significant impact on the Debtors’ day-to-day

operations.     In my opinion, it is essential that the employment of the Ordinary Course

Professionals, many of whom are already familiar with the Debtors’ businesses and affairs, be

continued to avoid disruption of the Debtors’ normal business operations.

                30.     I believe that the proposed employment of the Ordinary Course

Professionals and the payment of monthly compensation in accordance with the procedures set

forth in the Ordinary Course Professionals Motion (the “OCP Procedures”) are in the best

interest of the Debtors’ estates and their creditors. The relief requested will, in my opinion, save

the estates substantial expense associated with applying separately for the employment of each

professional.    Furthermore, I understand that the requested relief will save the estates the

substantial additional fees relating to the preparation and prosecution of interim fee applications.

Likewise, I believe the OCP Procedures outlined in the Ordinary Course Professionals Motion

will relieve the Court, the U.S. Trustee and any Committee of the burden of reviewing numerous

fee applications involving relatively small amounts of fees and expenses.

                31.     Accordingly, I believe that the retention and compensation the Ordinary

Course Professionals in accordance with the OCP Procedures outlined in the Ordinary Course

Professionals Motion is in the best interest of the Debtors’ estates, their creditors, and all other


                                                12
Case 20-41308        Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                          Pg 13 of 88


parties in interest and should be approved on the terms and conditions described in the Ordinary

Course Professionals Motion.

         v.    Debtors’ Motion for Entry of an Order (A) Establishing Procedures for Interim
               Compensation and Reimbursement of Expenses of Retained Professionals and
               (B) Granting Related Relief (the “Interim Compensation Procedures Motion”).

               32.     Given the size and complex nature of these chapter 11 cases, I believe the

Debtors require the assistance of a number of professionals to efficiently manage these

proceedings to successfully and timely emerge from chapter 11. Accordingly, the Debtors have

filed, or expect to file shortly after the date hereof, separate applications with the Court to

employ and retain a number of professionals, including: (a) Paul, Weiss Rifkind, Wharton &

Garrison LLP, as counsel to the Debtors, (b) Armstrong Teasdale LLP, as co-counsel to the

Debtors, (c) FTI Consulting, Inc., as financial advisor to the Debtors, (d) Jefferies LLC, as

investment banker to the Debtors, and (e) Prime Clerk LLC, as claims and noticing agent and

administrative advisor (collectively, the “Estate Professionals”). I understand that the Debtors

may need to retain additional Estate Professionals in connection with the continued prosecution

of these chapter 11 cases. In addition, any Committee appointed in these cases will likely retain

counsel and possibly other professionals to represent it.

               33.     I believe that establishing orderly procedures (the “Interim Compensation

Procedures”) to pay the Estate Professionals and other professionals whose retentions are

approved by this Court (together with the Estate Professionals, the “Retained Professionals”) and

who will be required to file applications for allowance of compensation and reimbursement of

expenses (“Fee Applications”) will streamline the administration of these chapter 11 cases and

otherwise promote efficiency for the Court, the U.S. Trustee and all parties in interest.

Specifically, a streamlined process for serving interim fee applications and notices thereof is, in

my opinion, in the best interest of the Debtors because it will facilitate efficient review of the


                                                13
Case 20-41308       Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                        Pg 14 of 88


Retained Professionals’ fees and expenses while saving the Debtors unnecessary copying and

mailing expenses.

              34.     Finally, I understand that the Debtors’ request that the Court limit service

of Fee Applications in the manner set forth in the Interim Compensation Motion is designed to

ensure that such Fee Applications reach the parties most active in the chapter 11 cases and save

the expense of undue duplication and mailing that would result from serving every one of the

Debtors’ thousands of creditors. Moreover, I understand that many parties in interest will

receive copies of the Fee Applications through the Court’s Electronic Case Files system. I

believe that establishing a streamlined process for serving and providing notice of the Fee

Applications is appropriate to provide the parties most active in these chapter 11 cases the

opportunity to review the Retained Professionals’ fees and expenses while also saving the

Debtors unnecessary administration costs.

              35.     I believe that the proposed Interim Compensation Procedures will enable

the Debtors to closely monitor the costs of administration, forecast cash flows, and implement

efficient cash management procedures. They also will allow the Court and key parties in

interest, including the U.S. Trustee, to ensure the reasonableness and necessity of the

compensation and reimbursement requested.

B.     Financial Motions

         i.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
              Debtors to (A) Obtain Post-Petition Financing, (B) Grant Senior Secured Priming
              Liens and Superpriority Administrative Expense Claims, and (C) Utilize Cash
              Collateral; (II) Granting Adequate Protection to the Prepetition Secured Parties;
              (III) Modifying the Automatic Stay; (IV) Scheduling a Final Hearing; and
              (V) Granting Related Relief (the “DIP Motion”).

              36.     Pursuant to the DIP Motion, the Debtors seek approval of the proposed

$175 million DIP Facility (as defined herein). The proposed DIP Facility consists of (a) $100



                                               14
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 15 of 88


million in New Money DIP Loans (including an immediate $55 million upon entry of the Interim

Order) and (b) a “roll-up” of up to $75 million of the Debtors’ obligations under the First Lien

Loans (subject to entry of the Final Order, and together, the “DIP Facility”). The DIP Facility

will provide cash for general working capital purposes, and will generally allow the Debtors to

address their immediate and pressing liquidity concerns.

               37.     As of the Petition Date, the Debtors had very limited liquidity. In the

months before the chapter 11 filing, the Debtors have been forced to delay payments for many of

their vendors to retain sufficient liquidity to operate their businesses. Without a cash infusion at

this critical point, the Debtors will be unable to meet their commitments to vendors that provide

necessary goods and services, will be unable to pay their employees in the ordinary course, and

will suffer immediate and irreparable harm to their businesses. The lack of liquidity could

ultimately result in the closure of mines and the loss of good paying jobs for the Debtors’

employees. The DIP Facility provides the necessary cash to meet immediate operational needs,

addresses significant vendor unease, and provides the liquidity for a smooth transition into

chapter 11.

               38.     Since FTI’s retention, I have overseen a team of FTI professionals

working with the Debtors’ management to evaluate the Debtors’ operations, including

determining potential liquidity needs for chapter 11 cases. As part of that analysis, FTI analyzed

the Debtors’ liquidity and cash flow forecasts and liquidity position. This analysis was based

upon the Debtors’ business plan and books and records, as well as an estimate of the impact of

these chapter 11 cases and their anticipated timeline.

               39.     The Debtors and FTI also considered the adverse market conditions facing

the coal industry as a whole. As further described in the Moore Declaration, domestic and




                                                15
Case 20-41308        Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                           Pg 16 of 88


international prices for thermal coal continue to decline. The Debtors have responded to these

external pressures on EBITDA by proactively extending their vendor payment terms and by

reducing their overall business spend (including by temporarily idling the Macoupin mining

operation), while simultaneously increasing their efficiency (including by recommencing

profitable longwall operations at the Hillsboro mine). The downward trend in the coal market,

and both the Debtors’ responsive cost saving measures and efficiency increases were included in

the DIP Facility sizing analysis.

               40.       As further described in this Declaration, the Debtors have asked for relief

to pay claims to certain vendors whose goods and services are necessary to the Debtors’

operations. Specifically, in the Vendors Motion (as defined herein), the Debtors have asked for

authority to pay the prepetition claims of the Vendor Claimants (as defined herein) up to $23.2

million on an interim basis, and up to $43.1 million on a final basis. These payments, among

others that are requested by the Debtors in their First Day Motions, are essential to the success of

the Debtors’ reorganization and were included in the DIP Facility sizing. Absent payment to the

Vendor Claimants, the Debtors’ businesses and estates, as well as their overall creditor base will

suffer irreparable harm and value loss. In addition to the foregoing operational considerations,

FTI and the Debtors considered the incremental administrative costs of a complex chapter 11

filing with a large number of stakeholders, including multiple lender groups, business entities,

and governmental entities, each of whom will likely be represented by counsel and other

professional advisors.

               41.       Based on these considerations, the Debtors and their advisors determined

that smooth postpetition operations would require incremental liquidity of approximately




                                                 16
Case 20-41308        Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                          Pg 17 of 88


$100 million to operate and satisfy all administrative costs and expenses associated with these

chapter 11 cases as they come due.

               42.     The Debtors have an urgent and immediate need to obtain financing,

particularly on an interim basis as set forth in the DIP Motion, which is necessary to finance and

pay for key vendor and employee obligations. Without the funds provided under the DIP

Facility, I believe the Debtors would run out of the liquidity required to operate their businesses

within the first week of their chapter 11 cases. Moreover, without access to the liquidity

provided by the DIP Facility, the Debtors could be forced to idle or shut down their mining

complexes, lose valuable customer accounts, or liquidate on an expedited basis, potentially to the

material detriment of the Debtors’ creditors, customers, vendors, employees, and other parties in

interest. Accordingly, without the cash and stability provided by the DIP Facility, I believe that

immediate and irreparable harm would occur as a result of the Debtors’ inability to continue

ordinary course operations.

               43.     Given the Debtors’ need for immediate liquidity to fund their chapter 11

cases, in my view, the covenants and restrictions included in the DIP Facility are reasonable

under the circumstances of the Chapter 11 Cases, and I do not believe that they are not designed

to make the Debtors disproportionately susceptible to a breach of such terms. Given the Debtors’

current liquidity needs, their capital structure and current projections, the challenging situation in

the coal industry, the Ad Hoc Group’s refusal to consent to a priming loan, and the lack of any

alternative financing, I believe that the terms of the DIP Facility represent the best terms

available to the Debtors.




                                                 17
Case 20-41308         Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                          Pg 18 of 88


                44.     Accordingly, based on the foregoing considerations, I believe that the

proposed DIP Facility should be approved on the terms and conditions described in the DIP

Motion.

          ii.   Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Continued
                Use of the Debtors’ Existing Cash Management System; (B) Authorizing Use of
                Existing Bank Accounts and Business Forms; (C) Granting a Limited Waiver of
                Requirements of Section 345(b) of the Bankruptcy Code; (D) Authorizing
                Continuation of Ordinary Course Intercompany Transactions; (E) Granting
                Administrative Expense Priority Status to Postpetition Intercompany Claims; and
                (F) Granting Related Relief (the “Cash Management Motion”).

                45.     Pursuant to the Cash Management Motion, the Debtors seek interim and

final orders (a) authorizing and approving the Debtors to continue using their existing cash

management system (the “Cash Management System”); (b) authorizing the Debtors to continue

using their existing bank accounts listed on Exhibit A attached to the Cash Management Motion

(collectively, the “Bank Accounts”) at the financial institutions identified thereon (collectively,

the “Banks”) and existing checks; (c) partially waiving the requirements of section 345(b) of the

Bankruptcy Code and the U.S. Trustee Guidelines (as defined herein); (d) authorizing the

continuation of ordinary course Intercompany Transactions (as defined herein) among Debtors

and between Debtors and non-Debtor affiliates, including the payment of prepetition and

postpetition Intercompany Claims (as defined herein) arising therefrom in the ordinary course of

business; (e) granting administrative expense priority status to postpetition Intercompany Claims

pursuant to section 503(b)(1) of the Bankruptcy Code; and (f) granting related relief.

   a. The Debtors’ Cash Management System

                46.     In connection with their coal mining and marketing operations, the

Debtors maintain an integrated Cash Management System in the ordinary course of business that

allows them to efficiently administer their cash and financial affairs. As described herein, I

believe that any disruption to the Cash Management System would have an immediate adverse


                                                18
Case 20-41308          Doc 18       Filed 03/10/20 Entered 03/10/20 04:14:21                       Main Document
                                               Pg 19 of 88


impact on and cause irreparable harm to the Debtors’ businesses. Accordingly, to minimize the

disruption caused by these chapter 11 cases and maximize the value of the Debtors’ estates, the

Debtors request authority to continue to utilize their existing Cash Management System during

the pendency of these chapter 11 cases. In connection with this relief, the Debtors also seek a

waiver of certain of the United States Trustee’s Chapter 11 Guidelines for Debtors-In-Possession

(the “U.S. Trustee Guidelines”) established by the U.S. Trustee that require the Debtors to close

all prepetition bank accounts, open new accounts designated as debtor-in-possession accounts,

and obtain new checks bearing a “debtor-in possession” legend.

    b. Description of Bank Accounts

                 47.       The Debtors collect and concentrate the funds generated by the Debtors’

operations from their customers and use such collected amounts to service the Debtors’ debt

obligations and to fund disbursements to their vendors, suppliers, employees, and other creditors.

In its entirety, the Debtors’ Cash Management System consists of eleven (11) Bank Accounts

maintained at four (4) Banks.4 A general description of the Bank Accounts, transfers between

such accounts, and their purpose in the Cash Management System is set forth in the following

table:




4
    I also note that the Debtors maintain two (2) additional Bank Accounts at Banks in their name only. One Bank
    Account (x020) is in the name of Foresight Energy LLC and maintained with Morgan Stanley Smith Barney
    LLC, which holds funds for certain section 529 plans maintained for the benefit of third-parties. The other
    Bank Account (x5635) is in the name of Mach Mining, LLC and maintained with First Southern Bank, which
    holds certain charitable funds donated by third-parties in favor of third-parties. I understand that (a) the Debtors
    do not use the funds held within or transfer amounts to or from these Bank Accounts, (b) the Debtors do not
    control these Bank Accounts and they are held within the Debtors’ names only for convenience purposes, and
    (c) the funds held within these accounts are not considered property of the Debtors’ estates, and are instead the
    property of the applicable third-parties.



                                                          19
Case 20-41308        Doc 18         Filed 03/10/20 Entered 03/10/20 04:14:21                 Main Document
                                               Pg 20 of 88


           Bank Account                                              Description
Concentration Account, No. x9601          This is the Debtors’ main cash account. The majority of amounts
Bank: The Huntington National Bank        received throughout the day in the receivables Bank Accounts or
(“Huntington”)                            amounts leftover in any disbursements Bank Accounts are swept into
Debtor: Foresight Energy LLC              this account at the end of the day. Likewise, the Debtors use the
                                          Concentration Account to fund the majority of their disbursements
                                          made through the disbursement Bank Accounts. The Concentration
                                          Account is also used to receive amounts drawn on the Debtors’
                                          revolving credit facility, and to make substantial capital payments
                                          such as debt or interest payments. The Concentration Account held
                                          a balance of approximately $1.75 million as of March 9, 2020, and
                                          in the 2019 calendar year, held an average balance of $14.8 million.
Coal Receipts Account, No. x6973          This is an account used to receive coal sale proceeds—the Debtors’
Bank: Huntington                          main revenue generator. As a zero-balance account (“ZBA”), this
Debtor: Foresight Receivables LLC         account does not maintain an overnight balance, and all amounts are
                                          swept into the Concentration Account at the end of the day.
Non-Coal Receipts Account, No. x6694      This is a secondary receivables account used to receive amounts
Bank: Huntington                          unrelated to the Debtors’ coal sales, such as proceeds from mining
Debtor: Foresight Energy LLC              equipment sales, scrap sales, and ordinary course intercompany
                                          receivables. As a ZBA, all amounts in this account are swept into
                                          the Concentration Account at the end of the day.
Operating Account, No. x6681              This is the Debtors’ primary disbursement account, and is used to,
Bank: Huntington                          among other things, pay amounts to the Debtors’ vendors, suppliers,
Debtor: Foresight Energy LLC              and servicers, make debt interest payments, and pay affiliates
                                          through ordinary course intercompany transactions. As a ZBA, this
                                          account does not maintain an overnight balance.              Instead,
                                          Huntington keeps track of all check and wire requests made against
                                          this account throughout the day and, at the end of the day, all
                                          amounts requested are fully withdrawn from the Concentration
                                          Account to this account and then transferred to the appropriate
                                          requesting parties.
Main Payroll Account, No. x8214           This account funds the majority of the Debtors’ payroll
Bank: Huntington:                         disbursements to their employees, and is also used to fund the
Debtor: Foresight Energy LLC              MaRyan Cash Account and Mach Cash Account (each, as defined
                                          herein). As a ZBA, this account does not maintain an overnight
                                          balance. Like the Operating Account, Huntington tracks requests for
                                          payment, and at the end of the day, withdraws the appropriate
                                          amount from the Concentration Account to pay amounts related to
                                          payroll.
Corporate Payroll Account, No. x6539      The Debtors use this account to pay the majority of their corporate
Bank: Huntington                          employees based in their headquarters in St. Louis, Missouri. This
Debtor: Foresight Energy Services LLC     account is generally pre-funded from the Concentration Account two
                                          (2) business days before payroll for the Debtors’ corporate
                                          employees. Generally, except in connection with prefunding
                                          payroll, the Corporate Payroll Account maintains a de minimis or $0
                                          balance.
MaRyan Cash Account, No. x4605            This account is used primarily to fund operations at the Macoupin
Bank: CNB Bank & Trust, N.A.              mine, for which MaRyan Mining LLC makes disbursements to the
Debtor: MaRyan Mining LLC                 employees. On average, the Debtors fund approximately $35,000
                                          monthly to this account from the Main Payroll Account. In the year
                                          before the Petition Date, this account held an average month-end
                                          balance of approximately $5,000.




                                                      20
Case 20-41308         Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21                      Main Document
                                            Pg 21 of 88


           Bank Account                                              Description
Mach Cash Account, No. x4129              This account is used to fund petty cash amounts for operational
Bank: First Southern Bank                 purposes at the Williamson mine, for which Mach Mining LLC
Debtor: Mach Mining LLC                   provides the employees.          On average, the Debtors fund
                                          approximately $15,000 monthly to this account from the Main
                                          Payroll Account. In the year before the Petition Date, this account
                                          held an average month-end balance of approximately $7,000.
Hillsboro Account, No. x5031              This account maintains funds provided from the Concentration
Bank: Huntington                          Account to make payments to vendors, employees, and other parties
Debtor: Hillsboro Energy LLC              relating to mining operations of Hillsboro Energy LLC
                                          (“Hillsboro”), and to facilitate intercompany transactions. The
                                          Hillsboro Account held a balance of approximately $510,000 as of
                                          March 9, 2020, and in the year before the Petition Date, held an
                                          average balance of approximately $5.7 million.5
Patton Cash Account, No. x6394            This account is used to fund petty cash amounts for operational
Bank: CNB Bank & Trust, N.A.              purposes at the Hillsboro mine, for which Patton Mining LLC
Debtor: Patton Mining LLC                 provides the employees.          On average, the Debtors fund
                                          approximately $600 monthly to this account from the Hillsboro
                                          Account. In the year before the Petition Date, this account held an
                                          average month-end balance of approximately $1,000.
Collateral Account, No. x7011             This account is a collateral account that the Debtors own jointly with
Bank: F.N.B. Wealth Management            their workers’ compensation policy provider, Rockwood Casualty
Debtor: Foresight Energy LP               Insurance Company. The Debtors maintain funds in this account to
                                          secure their payment obligations for workers’ compensation claims,
                                          and Rockwood has the right to withdraw funds from this account in
                                          the event the Debtors fail to pay such claims. As of the Petition
                                          Date, this account held a balance of approximately $1.95 million.
                                          This is an interest-bearing account, with the proceeds of such interest
                                          kept in the account and reinvested into money-market funds.

                48.      I believe that the Cash Management System is similar to those commonly

employed by businesses comparable in size and scale to the Debtors in the coal industry. Indeed,

large businesses use integrated systems to help control funds, ensure cash availability for each

entity, and reduce administrative expenses by facilitating the movement of funds among multiple

corporate entities. I therefore believe that the Cash Management System is vital to the Debtors’

ability to conduct their daily operations, including receiving revenue and paying their vendors,

employees, and stakeholders.           Any disruption of the Cash Management System would

accordingly be materially detrimental to the Debtors’ operations.




5
    The relatively high average results from the receipt of insurance proceeds in late 2019 relating to a prior
    combustion event at the Hillsboro mining complex, which is discussed further in the Moore Declaration.



                                                      21
Case 20-41308       Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                        Pg 22 of 88


   c. Compliance of the Bank Accounts with Section 345(b) of the Bankruptcy Code and
      the U.S. Trustee Guidelines

              49.     Almost every Bank Account is maintained at a Bank that is insured by the

Federal Deposit Insurance Corporation (the “FDIC”). Furthermore, the Bank Accounts do not

generally maintain balances in excess of the FDIC insurance limit. The limited exceptions

constitute the (a) Concentration Account and Hillsboro Account each maintained at Huntington,

which exceeds the FDIC insurance limits because it holds the majority of the Debtors’ cash, and

(b) Collateral Account, which is not FDIC insured, but maintains amounts for the benefit of

Rockwood as collateral for the Debtors’ workers’ compensation obligations. As such, except for

the Concentration Account, the Hillsboro Account, and the Collateral Account, I understand that

the Bank Accounts comply with section 345(b) of the Bankruptcy Code.                Despite this

compliance, however, I further understand that per the U.S. Trustee Guidelines, chapter 11

debtors are required to, among other things, deposit all estate funds into an account with an

authorized depository that agrees to comply with the requirements of the U.S. Trustee. Here,

none of the Bank Accounts are held by Banks designated as “Authorized Depositories” under the

U.S. Trustee Guidelines.

              50.     Notwithstanding the foregoing, the Debtors request in the Cash

Management Motion that the Court waive compliance with (a) section 345(b) of the Bankruptcy

Code with respect to the Concentration Account, Hillsboro Account, and Collateral Account and

(b) the U.S. Trustee Guidelines, and instead authorize each of the Banks to continue to maintain,

service, and administer the applicable Bank Accounts as accounts of the Debtors as debtors in

possession, without interruption and in the ordinary course of business. The Banks are each

well-capitalized and financially stable institutions, and the amounts maintained in each of these

Bank Accounts are either insured by the FDIC and/or are meant as security of the Debtors’



                                               22
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 23 of 88


obligations for the benefit of a third-party, as applicable. Accordingly, I believe that a limited

waiver of strict compliance with section 345(b) of the Bankruptcy Code and the U.S. Trustee

Guidelines will not prejudice the Debtors’ stakeholders or adversely impact the Debtors’ ability

to operate during these chapter 11 cases.

               51.     Moreover, I believe that requiring the Debtors to close their Bank

Accounts at the Banks and reopen them at designated Authorized Depositories would place a

severely disruptive and unnecessary administrative burden on the Debtors given that there is no

meaningful risk to the cash held therein. In addition, closure of the Collateral Account, which

the Debtors own jointly with Rockwood, could jeopardize the Debtors’ ability to maintain a

workers’ compensation policy as required by law, and could impact the value of the Debtors’

estates and cause undue hardship to the Debtors’ employees. Therefore, I believe that cause

exists to continue to allow the Debtors to utilize the existing Bank Accounts.

   d. Bank Fees

               52.     In the ordinary course of business, the Banks charge, and the Debtors pay,

honor, or allow the deduction from the appropriate account, certain service charges and other

fees, costs, and expenses (collectively, the “Bank Fees”). Historically, the Debtors estimate that

they pay up to approximately $6,500 in Bank Fees each month, depending on transaction

volume. The Debtors estimate that there are approximately $6,500 in prepetition Bank Fees

outstanding on the Petition Date. To maintain the integrity of their Cash Management System, I

believe that it is necessary and appropriate for the Court to grant the Debtors authority to pay

prepetition Bank Fees, in addition to any other Bank Fees for prepetition transactions that are

charged postpetition, and to continue to pay the Bank Fees in the ordinary course of business.




                                                23
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 24 of 88


   e. Business Forms

               53.     As part of their Cash Management System, the Debtors utilize numerous

preprinted correspondence and business forms, including letterhead, purchase orders, invoices,

and preprinted checks (collectively, the “Business Forms”) in the ordinary course of their

businesses. To minimize expenses to their estates and avoid confusion on the part of employees,

customers, vendors, and suppliers during the pendency of these chapter 11 cases, the Debtors

request that the Court authorize their continued use of all existing Business Forms as such forms

were in existence immediately before the Petition Date—without reference to the Debtors’ status

as chapter 11 debtors in possession—rather than requiring the Debtors to incur the expense and

delay of ordering new Business Forms and creating new books and records; provided that once

the existing Business Forms have been used, the Debtors shall, during the pendency of these

chapter 11 cases, reorder new Business Forms that include a stamp to reference the Debtors’

status as debtors in possession and the corresponding bankruptcy case number.

   f. Credit Card Program

               54.     The Debtors utilize three (3) corporate credit cards issued by American

Express Company (“AMEX”) under a program (the “Credit Card Program”) in the ordinary

course of business to pay for certain general business expenses incurred by their employees, as is

discussed further in their Employee Wages Motion. While such credit cards are issued to the

applicable employees, the Debtors are directly liable to AMEX for amounts owed on account of

the credit cards. Generally, such reimbursable expenses under the Credit Card Program average

approximately $17,500 a month, which the Debtors pay in the ordinary course of business. Per

the Cash Management Motion, the Debtors request authority to maintain the Credit Card

Program as a part of their Cash Management System, in their discretion and in the ordinary

course of business, and to authorize AMEX as a Bank, each to the extent necessary.


                                               24
Case 20-41308        Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                            Pg 25 of 88


   g. Intercompany Transactions

               55.        In the ordinary course of business, the Debtors engage in various

intercompany activities (a) amongst themselves and (b) with their related non-Debtor affiliates

Murray Energy Corporation (“MEC,” and collectively with its non-Debtor affiliates and

subsidiaries, “Murray”) and Foresight Reserves LP (collectively with its non-Debtor

affiliates, “Reserves”), all giving rise to intercompany transactions (the “Intercompany

Transactions”).   In the ordinary course of business, the Intercompany Transactions include

payables and receivables between, against, among, and on behalf of the Debtors and their non-

Debtor affiliates, giving rise to intercompany claims (the “Intercompany Claims”).

               56.        The vast majority of these Intercompany Transactions are reflected as

receivables and payables in the respective Debtor’s or non-Debtor affiliate’s accounting system.

The Intercompany Claims that arise from the Intercompany Transactions generally include

(a) management       or    services   fees   arising   from   management     services   agreements,

(b) intercompany payables and receivables generated from payment of operating expenses or

payroll and payroll related expenses by Foresight Energy LLC (“FELLC”) on behalf of its

Debtor-affiliates, (c) payables and receivables on account of coal sales and transportation costs,

(d) payables and receivables on account of lease and royalty agreements, and (e) payables and

receivables on account of services performed or goods supplied between Debtor entities or

between and among a non-Debtor affiliate and a Debtor entity.

       (i)     Importance of the Intercompany Transactions

               57.        The Debtors’ intercompany activities represent a substantial and necessary

portion of the Debtors’ business operations, enabling the Debtors to leverage a vast economic,

production, and transportation network with which to sell their coal products domestically and

internationally in a cost-effective, efficient, and timely manner. In addition, these intercompany


                                                  25
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 26 of 88


arrangements allow the Debtors to operate with a much smaller selling, general and

administrative expense (“SG&A”) footprint through reduced corporate employee headcount and

associated administration costs. I believe that without the Debtors’ intercompany arrangements,

the Debtors would be simply incapable of performing their business operations to the extent and

degree with which they have before the Petition Date, which would cause material harm to the

value of the Debtors’ estates and their creditor constituencies.

               58.     As described herein, the Intercompany Transactions are an essential and

integral component of the Debtors’ operations and centralized Cash Management System. The

Intercompany Transactions generate operational efficiencies, increase operational flexibility,

provide significant cost savings, and improve the market position of both the Debtors and their

non-Debtor affiliates, all of which benefit the Debtors’ estates. I believe that any interruption of

the Intercompany Transactions, including the payment of resulting Intercompany Claims, would

severely disrupt the Debtors’ operations, perhaps halting such operations entirely, and would

result in great harm to the Debtors’ estates and their stakeholders.

               59.     The Debtors maintain clear records of the Intercompany Transactions and

can ascertain, trace, and account for Intercompany Transactions (a) between and among the

Debtors and (b) between and among the Debtors and their non-Debtor affiliates, and accordingly,

the Debtors will be able to continue this accounting on a postpetition basis. To ensure that each

individual Debtor will not fund, at the expense of its creditors, the operations of other Debtors,

and to ensure that the Debtors are otherwise able to continue their operations in the ordinary

course of business, the Debtors request this Court’s approval to accord administrative expense

priority status to all Intercompany Claims (a) among the Debtors, and (b) held by Murray and

Reserves against the Debtors arising after the Petition Date as a result of an Intercompany




                                                 26
Case 20-41308           Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21         Main Document
                                            Pg 27 of 88


Transaction. I believe that if the Intercompany Claims have administrative expense priority

status, each Debtor will continue to bear ultimate repayment responsibility for these ordinary

course transactions, and moreover, the Debtors will be able to provide the assurances necessary

to demonstrate to their non-Debtor affiliates that they will be able to continue operating in the

ordinary course of business and provide fair compensation for their services and goods,

consistent with prepetition practice. A description of the Debtors’ Intercompany Transactions,

and their resulting Intercompany Claims, are discussed below.

       (ii)       Intercompany Transactions Among Debtors

                  60.     In the ordinary course of business, the Debtors maintain various business

relationships, and perform certain services for, other Debtors.           The Debtors’ corporate

accounting department records each of the resulting payables and receivables in the Debtors’

centralized accounting system. Such Intercompany Transactions generally fall into the following

categories:

              •   Operating and Corporate Overhead Expenses: Operating and corporate
                  overhead expenses incurred by the Debtors are generally paid by FELLC out of
                  the Operating Account.

              •   Payroll: Each operating Debtor uses employees who are employed by a related,
                  but separate, Debtor. The payroll of each of these employing Debtors is
                  processed and paid by FELLC and applicable subsidiaries, except for employees
                  relating to Hillsboro, which are processed by Hillsboro. FELLC pays payroll for
                  non-Hillsboro employees through the Main Payroll Account, and Hillsboro pays
                  payroll for employees used from Patton Mining LLC through the Hillsboro
                  Account, and, as applicable, each entity issues checks and ACH transfers to the
                  respective employees from the applicable Bank Account. Foresight Energy
                  Services LLC and applicable subsidiaries pay the Debtors’ corporate employees
                  through the Corporate Payroll Account.

              •   Accounts Payable: FELLC processes the majority of the Debtors’ accounts
                  payable in the ordinary course of business on behalf of the operating entities,
                  including taxes, payments to holders of royalty interests, and other accounts
                  payable, but Hillsboro and certain other Debtors fund or pay certain ordinary
                  course or de minimis accounts payable as well.



                                                  27
Case 20-41308            Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                             Pg 28 of 88


               •   Capital Expenditures: FELP manages all major capital expenditures and
                   approves all projects at the respective operating entities. FELLC then makes
                   payments from the Operating Account, or on occasion the Concentration
                   Account, to fund such capital expenditures to the extent they arise at FELP’s
                   direct or indirect subsidiaries. To the extent that capital expenditures are made at
                   Hillsboro, such capital expenditures are paid from the Hillsboro Account.

               •   Receipt of Coal Sale Proceeds: All of the Debtors’ coal sale proceeds are
                   received by Foresight Receivables LLC in the Coal Receipts Account, regardless
                   of which mine extracts the coal or which Debtor is a party to the coal sale
                   contract.

               •   Services by Debtor Entities: Certain Debtors operate stand-alone businesses that
                   provide goods and services such as machine repair work, parts supply, longwall
                   rebuilds, shipping and docking services, and loading services. As discussed
                   herein, these entities provide goods and services to other Debtors or non-Debtor
                   affiliates, which give rise to Intercompany Transactions and related
                   Intercompany Claims.

       (iii)       Intercompany Transactions with Murray

                   61.     The Debtors engage in the following categories of Intercompany

Transactions with Murray, which are each discussed herein: (a) ordinary course Intercompany

Transactions to source coal under applicable coal sale agreements, whereby one entity will “sell”

coal to the other entity at the applicable contract price (“At-Contract Intercompany Coal Sales”)

and the purchasing entity generates a corresponding account payable in favor of the selling

entity, (b) payment of fees and expenses by the Debtors or Murray under the Third Amended and

Restated Management Services Agreement between Murray-affiliate Murray American Coal, Inc.

and Debtor Foresight Energy GP LLC, the general partner of FELP, effective as of March 28,

2017 (the “Management Services Agreement”), (c) lease payments by Murray under Debtor

American Century Transport LLC’s Lease Agreement with Murray-affiliate American Energy

Corporation, dated April 16, 2015 (the “Lease Agreement”) and coal royalties by Murray under

Debtor American Century Mineral LLC’s Overriding Royalty Agreement with American Energy

Corporation and Murray-affiliate Consolidated Land Company, dated April 16, 2015



                                                   28
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 29 of 88


(the “Overriding Royalty Agreement,” and together with the Lease Agreement, the “Lease and

Overriding Royalty Agreements”), and (d) other ordinary course transactions, such as the

provision of rebuilding services, purchase of equipment and supplies, sharing of transportation

infrastructure and third party contracted capacity, and together entering into major vendor

arrangements to reap the benefits of volume rebates and unit price discounts from key vendors

(the “Ordinary Course Murray Transactions”).

               62.     Intercompany Coal Sale Transactions.         Pursuant to their strategic

partnership and to the benefit of each of the Debtors and Murray, the Debtors and Murray from

time to time fulfill coal sales under each other’s respective coal sale agreements. I believe that

the resulting At-Contract Intercompany Sales between the Debtors and Murray provide a

valuable synergy for both the Debtors’ and Murray’s businesses, as they (a) insulate the Debtors

and Murray from the volatility of the spot market from which the Debtors and Murray would

otherwise have to either source coal to fill orders or offload excess inventory, (b) allow the

Debtors and Murray to purchase each other’s available supply to satisfy their respective

customers’ demands, and (c) allow the Debtors and Murray to deliver blends of coal that best

meet customers’ needs and optimize operational and logistical efficiencies.

               63.     If Murray sources coal under the Debtors’ contracts, the Debtors use their

Coal Receipts Account to collect the ultimate third-party purchaser’s coal payment on Murray’s

behalf and then transfers the payment to Murray. As such, the sale is in substance a sale to the

third-party purchaser, with the Debtors simply acting as a pass-through entity for the third-party

purchaser’s payment to Murray. Likewise, if the Debtors source coal under Murray’s contracts,

Murray collects the ultimate third-party purchaser’s coal payment on the Debtors’ behalf and

then transfers the payment to the Coal Receipts Account. As such, the sale is in substance a sale




                                               29
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                         Pg 30 of 88


to the third-party purchaser, with Murray acting as a pass-through entity for the third-party

purchaser’s payment to the Debtors. Even though Murray is fulfilling the Debtors’ contracts in

these instances, the Debtors remain the contracting party and are ultimately responsible for the

obligations under the applicable agreements. As of January 31, 2020, the Debtors owe Murray

approximately $170,000, and Murray owes the Debtors approximately $9.7 million, each on

account of At-Contract Intercompany Coal Sales.

               64.     Management Services Agreement. The Debtors engage in Intercompany

Transactions with Murray pursuant to the Management Services Agreement. Pursuant to the

Management Services Agreement, Murray manages all aspects of the Debtors’ mining

operations, including (a) coordination and management of employees and contractors at the

mines, (b) mine planning and engineering services, (c) coal sales and related marketing services,

(d) procurement management services, (e) human resources and employee-related functions,

(f) provision of information technology systems and related services, (g) compliance and

investor relations services, (h) financial, accounting, and loan related services, and (i) legal

services. This management under the Management Services Agreement allows the Debtors to

operate with greatly reduced general and operating expenses, with limited corporate overhead

and related costs.

               65.     In exchange, the Debtors are obligated to pay a quarterly management fee

of $5,000,000, adjusted annually for inflation. When the Debtors incur expenses on behalf of

Murray, the Debtors invoice Murray for such expenses and, at the end of the quarter, Murray

transfers funds to the Debtors to reimburse the Debtors for such expenses incurred in the

preceding quarter, subject to the terms and conditions of the Management Services Agreement.

Under the Management Services Agreement, the Debtors have incurred to Murray approximately




                                               30
Case 20-41308         Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                          Pg 31 of 88


$5.3 million on account of quarterly management fees, other services, and reimbursable

expenses, and Murray has incurred to the Debtors approximately $530,000 on account of SG&A

reimbursement, each as of the Petition Date.

                66.     Lease and Overriding Royalty Agreements.         Pursuant to the Lease

Agreement, Murray pays the Debtors lease payments in the amount of $1.15 – $1.75/ton for

processed coal at certain mines. The initial term of the Lease Agreement is fifteen (15) years.

Pursuant to the Overriding Royalty Agreement, Murray pays the Debtors royalty payments in the

amount of $0.30 – $0.50/ton for each ton of coal sold from certain coal reserves. The initial term

of the Overriding Royalty Agreement is eighteen (18) years. As of January 31, 2020, Murray

has a discounted liability to the Debtors of approximately $63 million in both near- and long-

term obligations under the Lease and Overriding Royalty Agreements, of which approximately

$5.6 million constitutes near-term obligations.

                67.     Ordinary Course Murray Transactions. The Debtors and Murray engage

in other miscellaneous Intercompany Transactions through contractual services or operational

practices. In each case, I believe both the Debtors and Murray realize significant economic and

operational benefits on account of such transactions. The Ordinary Course Murray Transactions

include:

            •   Ordinary Course Purchasing of Building and Equipment Services: As described
                above, certain of the Debtors operate standalone businesses that accept orders
                from or deliver equipment services to Debtors and non-Debtor affiliates. Murray
                likewise has similar businesses within its corporate family that provide certain
                goods and equipment services to Debtors and non-Debtor affiliates. From time
                to time, certain Debtors may do business with such Murray entities and vice
                versa. Each such transaction is invoiced and recorded in the Debtors’ books and
                records in the same manner as any other transaction.

            •   Sharing of Transportation Infrastructure: The Debtors and Murray have the
                ability to use each other’s transportation networks and contracted capacity with
                third-party providers, some of which are take-or-pay in nature. In addition to



                                                  31
Case 20-41308           Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                            Pg 32 of 88


                  generating operational efficiencies and enabling both the Debtors and Murray to
                  realize cost savings, such sharing provides access to rail, barge, and transloading
                  facilities that may not otherwise be available to the Debtors or Murray
                  independently. To the extent the Debtors or Murray use the capacity under each
                  other’s transportation networks, each party reimburses the other at cost.

              •   Combined Purchasing: The Debtors and Murray jointly enter into occasional
                  procurement transactions, for the benefit of themselves and their respective
                  affiliates, which combines scale and increase purchasing leverage as compared to
                  their respective standalone companies.         Combined purchasing provides
                  significant cost savings to both the Debtors and Murray in the form of volume
                  rebates and unit price discounts from key vendors.

                  68.     As of January 31, 2020, the Debtors estimate that, on account of the

Ordinary Course Murray Transactions, Murray owes the Debtors approximately $730,000, and

that the Debtors owe Murray approximately $450,000.

       (iv)       Intercompany Transactions with Reserves

                  69.     Debtors maintain various coal reserve royalty and lease agreements with

Reserves. The Debtors pay royalties under the:

              •   Coal Mining Lease, between Debtor Sugar Camp Energy, LLC (“Sugar Camp”)
                  and Reserves-affiliate Ruger Coal Company, LLC (“Ruger”), dated August 12,
                  2010, and two related overriding royalty interest agreements in favor of Ruger
                  (collectively, as amended, the “Ruger Royalty Agreements”) relating to Ruger’s
                  lease of and interest in certain coal reserves in the Sugar Camp complex to the
                  Debtors;

              •   Coal Mining Lease and Sublease, between Debtor Williamson Energy, LLC
                  (“Williamson”) and Reserves-affiliate Colt LLC (“Colt”), dated August 12, 2010
                  (as amended, the “Colt-Williamson Royalty Agreement”) relating to Colt’s lease
                  and sublease of certain coal reserves in the Williamson mine to the Debtors;

              •   Coal Mining Lease (for “Reserve 1” and “Reserve 3”) and the Coal Mining
                  Lease (for “Reserve 2”), each as between Hillsboro and Colt and dated August
                  12, 2010 (together, as amended, the “Colt-Hillsboro Royalty Agreements”)
                  relating to Colt’s leases of certain coal reserves in the Hillsboro mine to the
                  Debtors; and

              •   Coal Mining Lease and Sublease (Macoupin North Mine Assignment) and Coal
                  Mining Lease and Sublease (Unassigned Reserves), each as between Debtor
                  Macoupin Energy LLC (“Macoupin”) and Colt and dated August 12, 2010, and
                  Coal Mining Lease (New Memphis/Monterey 2 Reserves), between the same


                                                  32
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 33 of 88


                parties and dated June 1, 2012 (together, as amended, the “Colt-Macoupin
                Royalty Agreements,” and together with the Ruger Royalty Agreement, the Colt-
                Williamson Royalty Agreement, the Colt-Hillsboro Royalty Agreements, and
                any related agreements, the “Reserves Royalty Agreements”), relating to Colt’s
                lease and sublease, as applicable, of certain coal reserves in the Macoupin mine
                to the Debtors.

               70.     In addition to the Reserves Royalty Agreements, the Debtors maintain two

(2) surface leases for a coal preparation plant and rail loadout facility between Reserves-affiliate

New River Royalty, LLC (“New River”) and Debtor Williamson Energy, LLC (the leases

together, the “Reserves Leases”). The terms of the Reserves Leases expire on October 15, 2021,

but may be extended for additional five (5) year terms at Reserves’ election. The Debtors are

required to pay an aggregate rent of $100,000 per year to Reserves under the Reserves Leases.

The Debtors also maintain a surface lease for a transport terminal between Debtor Sitran LLC

and New River. The terms of this lease expire on December 31, 2020, but may be extended by

additional five (5) year terms at the Debtors’ election. The Debtors pay an annual rent of

$50,000 to Reserves under this lease.

       (v)     Necessity of Cash Management System and Intercompany Transactions

               71.     I believe that the Cash Management System constitutes an ordinary course

and essential business practice of the Debtors, and is consistent with those utilized by corporate

enterprises comparable to the Debtors in size and complexity. The Cash Management System

provides significant benefits to the Debtors including, among other things, the ability to control

corporate funds, to ensure the availability of funds when necessary, and to reduce costs and

administrative expenses by facilitating the movement of funds and developing timely and

accurate account balance information. Thus, to ensure the seamless operation of the Debtors’

businesses and to realize the benefits of the Cash Management System, I believe that the Debtors

should be allowed to continue using the Cash Management System, including the payment of



                                                33
Case 20-41308        Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                          Pg 34 of 88


Bank Fees and the maintenance of the Credit Card Program, and should not be required to open

new bank accounts.

               72.      Any disruption to the Debtors’ current cash management procedures

would impair the Debtors’ ability to successfully administer these chapter 11 cases. It would be

time consuming, difficult, and costly for the Debtors to establish an entirely new system of

accounts and a new cash management system.            The attendant delays from revising cash

management procedures and redirecting receipts would create unnecessary pressure on the

Debtors and their employees while they work to meet the other administrative obligations

imposed by chapter 11. The Debtors will maintain records of all transfers within the Cash

Management System to the same extent they were recorded by the Debtors before the Petition

Date. As a result, the Debtors will be able to document and record the transactions occurring

within the Cash Management System for the benefit of all parties in interest.

               73.      Furthermore, I believe that the Debtors can achieve the goals of the U.S.

Trustee Guidelines without closing their existing Bank Accounts and opening new ones. The

Debtors can and will identify all prepetition checks and other forms of payment outstanding on

the Petition Date and notify the appropriate bank not to pay such checks or obligations without

proper authorization.    The systems currently employed by the Debtors and the Banks are

sufficient to ensure that prepetition obligations are not paid improperly. However, to avoid

delays in payments to administrative creditors, to ensure a transition into chapter 11 with

minimal disruption, and to aid in the Debtors’ efforts to preserve and maximize the value of their

assets, it is important that the Debtors be permitted to continue to maintain the Bank Accounts

with the same account numbers following the Petition Date.




                                                34
Case 20-41308         Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                          Pg 35 of 88


               74.      By preserving business continuity and avoiding disruption and delay to the

collection of the Debtors’ receipts and making of disbursements that would necessarily result

from closing the Bank Accounts and opening new accounts, I believe that all parties in interest,

including employees, vendors, and customers, will be best served. The confusion that would

result absent the relief requested in the Cash Management Motion would ill serve the Debtors’

chapter 11 efforts.

               75.      Given the discussion herein, if the Debtors are not permitted to maintain

and utilize their Bank Accounts and continue to use their existing checks as set forth herein, I

believe it would (a) disrupt the ordinary financial affairs and business operations of the Debtors,

(b) delay the administration of the Debtors’ estates, (c) compromise the Debtors’ internal

controls and accounting system, and (d) require the Debtors to spend funds unnecessarily to set

up new systems and open new accounts and print new checks. Accordingly, I believe the relief

requested in the Cash Management Motion should be granted.

               76.      In addition, with respect to amounts in any of the Bank Accounts,

particularly the Concentration Account and the Hillsboro Account, in excess of the FDIC

insurance limit, I believe that cause exists to waive any such noncompliance because (a) such

funds are deposited safely and prudently at Huntington, which is a financially-stable and well-

capitalized banking institution, in a manner specifically designed to preserve capital and

maintain liquidity; (b) it would be unnecessarily and administratively harmful for the Debtors to

restructure their Cash Management System to move their Bank Accounts to other Banks, seek

depository agreements, or split their funds among multiple new Bank Accounts; and (c) the

Debtors’ secured lenders, who maintain a security interest in the funds held in certain of the

Bank Accounts, have consented to the Debtors’ continued use of such Bank Accounts, thus




                                                35
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                         Pg 36 of 88


validating the prudence of the Debtors’ use of such Bank Accounts. For similar reasons, I

believe that it is appropriate to maintain funds in the Collateral Account, where such funds are

intended as collateral securing their workers compensation obligations.

               77.     Finally, the Intercompany Transactions are made between and among

Debtors and non-Debtor affiliates in the ordinary course as part of the Cash Management

System. Because the Debtors engage in the Intercompany Transactions described herein on a

regular basis and such transactions are common among large enterprises similar to the Debtors, I

believe that the Intercompany Transactions are ordinary course transactions.

               78.     Moreover, the continued performance of ordinary course Intercompany

Transactions and the payment of the Intercompany Claims arising therefrom is necessary to

ensure the Debtors’ ability to operate their businesses during these chapter 11 cases. If the

Intercompany Transactions were to be discontinued, the Cash Management System, related

administrative controls, and the Debtors’ overall business operations would be disrupted, if not

halted in full, to the Debtors’ and each of their estates’ detriment. Accordingly, I believe that the

continued performance of the Intercompany Transactions, including the payment of prepetition

and postpetition Intercompany Claims that arise therefrom, is in the best interest of the Debtors’

estates and their creditors and, therefore, the Debtors should be permitted to continue such

performance and pay applicable claims. Furthermore, I believe that granting administrative

expense priority status to Intercompany Claims of non-Debtor affiliates on account of

Intercompany Transactions will preserve substantial value and business relationships benefiting

the Debtors’ estates, prevent unnecessary disruptions to the Debtors’ businesses, and ensure

continued performance under the Debtors’ prepetition business arrangements with their non-

Debtor affiliates.




                                                 36
Case 20-41308        Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21              Main Document
                                          Pg 37 of 88


C.     Operational Motions

          i.   Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to
               Pay Petition Claims of Trade and Lien Claimants and Authorizing Payment
               Procedures Related Thereto, (B) Authorizing Debtors to Pay Royalty and
               Leasehold Claims, (C) Granting Administrative Expense Priority Status to
               Outstanding Orders, and (D) Granting Related Relief (the “Vendors Motion”).

               79.     Under the Vendors Motion, the Debtors seek interim and final orders

(a) authorizing the Debtors to pay in the ordinary course of business certain prepetition claims

held by certain (i) Critical Vendors, (ii) 503(b)(9) Claimants, and (iii) Lien Claimants (each as

defined in the Vendors Motion, and collectively, the “Vender Claimants”), in a collective amount

not to exceed $23.2 million on an interim basis and $43.1 million on a final basis, (b) authorizing

the Debtors to pay in the ordinary course of business certain Royalty and Leasehold Claimants

(as defined herein), in an amount not to exceed $9.7 million on an interim basis and $14.5

million on a final basis, (c) granting administrative expense priority status of Outstanding Orders

(as defined herein) after postpetition delivery of goods, and (d) granting related relief.

       a. The Debtors Trade Claimants

               80.     The Debtors extract and process coal at their mining complexes and

deliver this coal to their customers in the ordinary course of business. The Debtors’ ability to

extract, process, and deliver coal in a timely manner is paramount to their financial performance

and depends on their prompt and continuous receipt of a wide range of goods and services.

Given the highly specialized nature of the machinery, equipment, supplies, and materials used in

mining, processing, and producing coal products and the coal mining industry generally, the

Debtors rely on specific vendors, suppliers, servicers, and shippers to provide the Debtors with

goods and services necessary for their businesses to function and to ensure safe mining

conditions and compliance with federal and state regulations.             The Debtors therefore have

limited options for their parts, materials, supplies, and repair needs.


                                                  37
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 38 of 88


               81.     In addition, the Debtors routinely transport coal from their mines to their

customers by rail, barge, or truck, and reach their international customers through utilization of

port loadout facilities. Any disruption to the Debtors’ transportation network would have an

immediate and adverse impact on the Debtors’ businesses.             Functional transportation is

necessary for the Debtors’ operations to avoid logjams in supplies or inventory and to maximize

the revenue from coal shipments. The goods and services provided by the Vendor Claimants are

thus vital for the day-to-day operation of the Debtors businesses.

               82.     As discussed further in the Moore Declaration, the Debtors’ historic

thermal coal markets have been challenged over the last decade. These detrimental market

conditions were caused by, among other things, changes in legislative priorities away from coal,

greater market interest and commercialization of shale gas, natural gas, and renewable energy,

and decreased consumer power demand arising from recent cooler summers and warmer winters.

The Debtors originally weathered this industry downturn through selling cost-competitive coal to

their customers derived through improved operational, production, and logistical efficiencies.

However, industry challenges were amplified through (a) financial, legislative, and regulatory

strains on the Debtors’ customers and (b) the rise of Russian coal and global natural gas exports

into Europe, rendering coal exports from the United States to Europe and other international

markets uneconomic.

               83.     Before the Petition Date, the Debtors extended payment terms for most

Vendor Claimants to preserve liquidity and to ensure payment to those vendors critical to mine

safety and production. Altogether, as of the Petition Date, the Debtors estimate that they owe

approximately $43.1 million in total Vendor Claims, which represents 41% of an estimated




                                                38
Case 20-41308          Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21                   Main Document
                                             Pg 39 of 88


$105 million6 in all prepetition general unsecured trade claims. Altogether, I believe that Vendor

Claimants are necessary to provide the goods and services required for the Debtors to operate

their businesses in a safe and economical manner, and to maximize the value of the Debtors’

estates.

    b. Critical Vendor Claims

                 84.     The Debtors depend on select Critical Vendors who can supply the

necessary quality, type, and quantity of goods and services in a manner required for the Debtors

to operate in the ordinary course of business. Any interruption to the flow of goods or services

from the Critical Vendors would disrupt the Debtors’ operations and would cause irreparable

harm to the Debtors’ businesses, value, customer base and confidence, and industry market

share, and could risk material harm to or the safety of the Debtors’ mine workers.

                 85.     Accordingly, the Debtors, with FTI and the assistance of the Debtors’

other advisors, have thoroughly reviewed their business relationships and identified the Critical

Vendors whose particular goods or services are necessary to avoid immediate and irreparable

harm to the Debtors’ businesses. In particular, the Debtors reviewed their accounts payable and

prepetition vendor lists to identify the Critical Vendors using the following criteria: (a) whether

vendors were sole source or limited source suppliers necessary for undisrupted business

operations, (b) the availability of, and the ability and time required to locate, alternative sources

of comparable and necessary goods and services, (c) whether the Debtors’ inventory levels or

service coverage is sufficient to meet customer demand while an alternative vendor is sourced,

(d) which vendors would be prohibitively expensive to replace, (e) whether the loss of a vendor

would present an unacceptable risk to the Debtors’ operations given the volume of essential


6
    For the avoidance of doubt, this amount excludes amounts related to the Royalty and Leasehold Claims.



                                                      39
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 40 of 88


services or goods that such vendor provides, (f) whether non-payment of a particular vendor

would cause material damage to their business, such that the Debtors would be unlikely to do

business with such vendor again in the future, (g) the extent to which vendors may have a

503(b)(9) Claim under the Bankruptcy Code, (h) the extent to which the vendor may have a Lien

Claim, (i) whether the vendor is subject to an agreement or contract with the Debtors under

which the Debtors could compel continued performance on prepetition terms, and (j) whether a

vendor meeting the foregoing criteria is able or likely to refuse to postpetition performance if its

prepetition balances are not paid. Based on this criteria, the Critical Vendors include, among

others, the following categories of vendors:

       (i)     Mine Safety and Compliance Suppliers and Service Providers

               86.     A key concern for the Debtors in these chapter 11 cases is continued mine

safety. In the ordinary course of business, the Debtors use vendors that provide specialized

equipment and services to maintain safe working conditions at their mines. Among other things,

these specialized vendors provide critical mine roof and structural support systems, miner-

tracking systems and safety gear, mine ventilation machinery and components, fire suppression

systems, and mine telecommunications equipment. Altogether, these goods and services ensure

miner-safety and enable compliance with a variety of governmental regulation, including those

promulgated by the Mine Safety and Health Administration (“MSHA”). Relatedly, the Debtors

require a number of consultants and servicers to assist them in remaining compliant with a

variety of environmental laws with respect to the various mining permits and licenses necessary

to operate their mining operations.

               87.     Because of the industry-specific nature of these and similar goods and

services, and the strict regulatory conditions placed on the Debtors and their vendors, the Debtors




                                                40
Case 20-41308         Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21                Main Document
                                           Pg 41 of 88


can only work with a limited number of safety and regulatory compliant vendors or servicers

sufficiently knowledgeable of the relevant compliance obligations, for which there are few, if

any, substitutes in the market able to satisfy the Debtors’ operational needs. Thus, if the Debtors

were forced to suspend or change these vendors or servicers on short notice, they would likely be

forced to close down their mining operations for a significant period of time pending a search for

qualified replacement vendors. Indeed, in many cases, the Debtors would need to not only find a

replacement vendor or servicer, but would then make changes to their mines to accommodate

such vendor’s or servicer’s replacement goods or services and seek regulatory approval of the

same, before they were appropriately authorized to re-engage in mining operations. These

delays and expenses could drastically affect the value of the Debtors’ estates, and cause their

customers to seek alternative sources of coal while the Debtors’ mines are inoperable.

        (ii)    Equipment and Parts Suppliers and Service Providers

                88.     The Debtors require a continuous and reliable supply of equipment and

parts unique to mining operations to operate in the ordinary course of business. Such specialized

equipment can include shearers, longwall conveyers, power loaders, crushers, locomotives,

diesel engines, and related components. Wear and tear on existing equipment requires the

Debtors to continually repair, maintain, or replace parts and components of their coal mining

equipment, or to buy entirely new equipment as required for safe and efficient for mining

operations. Given the highly regulated and specialized nature of the coal mining industry,7 a

majority of the Debtors’ mining equipment and parts can only be purchased from the original

manufacturers, which are often of high quality and have limited alternative sources for after-




7
    Most of the Debtors’ mining equipment is designed, built, and regulator-approved in accordance with the
    MSHA.



                                                    41
Case 20-41308         Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21                  Main Document
                                            Pg 42 of 88


market suppliers. The high quality in particular makes this equipment valuable and necessary to

support the Debtors’ efficient mining operations.

                89.      The specialized equipment and parts that the Debtors require to continue

their mining operations and remain competitive are only available from sole-source or limited-

source vendors, and many of these vendors sell equipment and parts to the Debtors through one-

off purchase orders. If the Debtors are unable to make payments to certain vendors who supply

these parts, the Debtors’ operations will be severely disrupted during the search for approved

replacement vendors. Accordingly, I believe that a failure to pay these vendors would materially

harm the Debtors operations, employees, stakeholders, and their restructuring efforts.

        (iii)   Operating Suppliers and Service Providers

                90.      The Debtors require specific vendors to provide the materials necessary to

maintain active coal mining operations in the ordinary course of business. Such materials can

include diesel fuel, lubricants, chemicals, rock dust, concrete support blocks, belts, castings, and

tires for a variety of vehicles and loaders used at both surface and underground operations.8

Many of these vendors are regionally sourced and are the only available option to satisfy

economically the Debtors’ quantity demands, which are typically located in remote locations.

These vendors are critical to maintaining coal extraction and in preparing and cleaning coal

before the Debtors ship it to their customers.          Given that the Debtors cannot operate without

these materials, it is critical that the Debtors continue to pay and maintain business relationships

with these vendors.




8
    Most of the Debtors’ mining materials are regulator-approved in accordance with the MSHA.



                                                     42
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 43 of 88


       (iv)    Repair and Maintenance Service Providers

               91.     The Debtors use a variety of servicers to repair and maintain their mining

equipment, infrastructure, and facilities. In addition to the Debtors’ routine maintenance and

repair work, these servicers use trained personnel with rare expertise to provide specialized

repair and maintenance for gas wells, power lines, cables, and technical equipment such as

loading scales and coal quality analyzers.      Accordingly, these servicers offer high-quality

services that the Debtors are unable to replicate from other providers, and are thus critical to

preserving ongoing business operations during these chapter 11 cases.

               92.     As explained herein, I believe that the Debtors’ ability to pay the Critical

Vendors is essential to ensure that there is no disruption in the operation of the Debtors’

businesses. Indeed, the authority to pay such claims will maintain the integrity of the Debtors’

supply chain and mining operations, ensure the safety of their mine workers, facilitate the sale of

coal and the Debtors’ accounts receivable collection, facilitate the continuing support of their

customers, and allow the Debtors to efficiently administer these chapter 11 cases. Moreover, I

believe such payments are necessary because there are few, if any, cost-effective, regulatory-

licensed, or readily accessible alternatives to the Critical Vendors. Finally, for the foregoing

reasons, I believe that payment of the Critical Vendors will maximize the value of the Debtors’

estates and the recoveries for all creditors by preserving the value of the Debtors’ estates and

ensuring the Debtors are able to maintain ordinary course operations.

   c. 503(b)(9) Claims

               93.     The Debtors have received certain goods and materials from vendors

within the twenty (20) day period before the Petition Date. Most of these goods are generally

obtained on an order-by-order basis in the ordinary course of business and are not governed by




                                                43
Case 20-41308        Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                          Pg 44 of 88


contract. Given this ad hoc relationship, certain of these vendors may refuse to supply new

orders, could reduce existing trade credit, or could require payment of cash-on-delivery, without

payment of their prepetition claims. The value of the goods and materials delivered within

twenty (20) days before the Petition Date may be entitled to administrative expense priority

status under section 503(b)(9) of the Bankruptcy Code. Given (a) the ultimate administrative

expense priority nature of these 503(b)(9) Claims and (b) the vital role that many, if not all of

these 503(b)(9) Claimants will have in the Debtors’ restructuring, I believe it is in the best

interest of their estates to have authority to pay the 503(b)(9) Claims in the ordinary course of

business.

               94.     I believe that the Debtors’ ongoing ability to obtain goods as provided

herein is key to their survival and necessary to preserve the value of their estates. Absent

payment of the 503(b)(9) Claims at the outset of these cases, the Debtors could be denied access

to the merchandise necessary to maintain safe and economical coal mining, production, and

transport operations. Failure to honor these claims in the ordinary course of business may also

cause the Debtors’ vendors to withhold support for the Debtors during the chapter 11 process.

Such costs and distractions could impair the Debtors’ ability to stabilize their operations at this

critical juncture to the detriment of all stakeholders.

   d. Lien Claimants

               95.     This category of claims is comprised of (a) the claims of shippers and

warehousemen who the Debtors determine, in the exercise of their business judgement, must be

paid to obtain the delivery and release of goods, parts, components, materials, equipment, coal,

or other items; and (b) the claims of third parties who have or may have the ability to assert liens




                                                  44
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 45 of 88


on the Debtors’ and their customers’ property if the Debtors fail to pay for goods or services

rendered (collectively, the “Lien Claimants,” and their claims, the “Lien Claims”).

       (i)     Shippers and Warehousemen

               96.     In the ordinary course of business, the Debtors use and make payments to

(a) delivery services, barges, rail, trucking, freight terminal operators, carriers, shippers, and

other transportation service providers (collectively, the “Shippers”) that ship, transport, store,

engage in customs business, and otherwise facilitate the movement of parts, materials, coal, and

other goods used in ordinary course of the Debtors’ operations; and (b) the warehousemen,

bailees, storage facilities, other storage providers, customs brokers, and various governmental

agencies (collectively, the “Warehousemen”) who, among other things, store goods in transit and

collect applicable customs duties, including in respect of customer property. I understand that

for several reasons, the Debtors seek to pay the prepetition shipping and warehousing charges

with respect goods and property in transit (collectively, the “Shipping and Warehousing

Claims”).

               97.     The services provided by the Shippers and Warehousemen are essential to

the Debtors’ day-to-day operations in that they enable the Debtors to obtain necessary materials

to mine and process coal, to store coal inventory, and to transport coal. Therefore, certain

Shippers and Warehousemen currently possess goods and provide services that are vital to the

Debtors’ mining operations and the maintenance of their customer relationships. Furthermore, if

the Shipping and Warehouse Claims are not paid, they may refuse to perform additional services

for the Debtors. In such event, the Debtors would incur significant additional expenses, such as

premium replacement shipping and warehousing costs, that would likely exceed the amount of

unpaid prepetition shipping and warehousing charges that the Debtors request the authority to




                                               45
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 46 of 88


pay by the Vendors Motion. Moreover, if the Debtors were unable to promptly locate suitable

replacements for the Shippers and Warehousemen, the Debtors’ operations would face

substantial hardship. In addition, I understand that under certain state laws, to the extent the

Debtors have not paid for such services, a Shipper or Warehouseman may have a lien on the

goods in its possession, which secures the charges or expenses incurred in connection with the

transportation or storage of the goods.

               98.     In light of these circumstances, the Shippers and Warehousemen may

assert that they have possessory liens on goods currently in their possession for transportation or

storage costs and may refuse to deliver or release those goods, including the Debtors’ coal, in

their possession until their invoices are paid and their liens redeemed. Some Shippers and

Warehousemen may be unwilling to release the goods in their possession on which they may be

entitled to assert liens for fear of releasing security for their prepetition claims. Moreover,

Shippers and Warehousemen simply refusing to deliver the Debtors’ or their customer’s property

if they are not paid could severely disrupt the Debtors’ operations and cause the Debtors to lose a

substantial amount of revenue and future business.        Accordingly, because the Debtors are

dependent on these Shippers and Warehousemen, I believe it is essential that the commencement

of these cases not give any Shippers and Warehousemen reason or excuse to cease performing

their obligations.

       (ii)    Third-Party Providers

               99.     The Debtors also seek to pay the prepetition charges of certain contractors,

repairmen, and other third-party service providers (collectively, the “Third-Party Providers”) that

repair, maintain, and otherwise service necessary equipment and machinery used in the Debtors’

operations. Additionally, the Debtors rely on certain vendors to provide contract labor for their




                                                46
Case 20-41308      Doc 18       Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                           Pg 47 of 88


mining operations, as well as specialized mining materials used in the Debtors’ coal production.

Such services, labor, materials, and equipment are essential to the Debtors’ daily operations.

Absent payment of prepetition amounts to the Third-Party Providers, such providers may cease

to provide goods and services to the Debtors or otherwise hold the provision of goods hostage

pending payment of their claims, and the Debtors would be left with no alternative provides

capable of satisfying the Debtors’ operational needs. Thus, it is critical to the continuity of the

Debtors’ operations that they maintain their relationships with the Third-Party Providers.

               100.      More importantly, I understand that the Third-Party Providers have

already or may be able to assert trade or mechanics’ liens over the Debtors’ leaseholds, as well as

essential parts, machinery, and other equipment.         Accordingly, absent payment of their

outstanding prepetition Lien Claims, I believe that the Third-Party Providers may refuse to

provide goods or services for or to honor obligations under existing agreements with the Debtors

on a go-forward basis.

               101.      I believe that a failure to pay the prepetition claims of Lien Claimants

could materially jeopardize the Debtors’ performance and reliability. The Debtors’ businesses

are dependent on the timely delivery of services and equipment to and from the areas in which

they operate. Any disruption to the Debtors’ ability to timely procure equipment, repairs, or

materials would have deleterious effects on the Debtors’ businesses. If the Lien Claimants are

unwilling to provide the Debtors with goods or services postpetition because of their outstanding

prepetition claims, the Debtors’ mining operations would suffer, compromising the value of the

Debtors’ estates to the detriment of all parties in interest.        A lack of vital third-party

transportation services, and access to a limited universe of specialized service providers could

substantially impair the Debtors’ operations. Similarly, a lack of key equipment, supplies, parts




                                                47
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 48 of 88


and components to maintain the Debtors’ fleet of mining equipment would also force an

interruption in operations.

   e. Prepetition Purchase Orders

               102.    In the ordinary course of business, numerous vendors provide the

Debtors with goods and services that are integral to the Debtors’ business operations. As of the

Petition Date, the Debtors had outstanding prepetition purchase orders (the “Outstanding

Orders”) with vendors for such goods and services. As a result of these chapter 11 cases, I

believe that certain vendors with Outstanding Orders may perceive a risk that they will be treated

as prepetition general unsecured creditors for the cost of any shipments made or services

provided after the Petition Date. As a result, such vendors may refuse to ship such goods or

provide such services to the Debtors unless the Debtors issue postpetition purchase orders or

provide other assurances of payment. Issuing substitute purchase orders on a postpetition basis

would be disruptive, administratively burdensome, time-consuming, and counterproductive to

the Debtors’ restructuring. Authorizing the Debtors to pay the Outstanding Orders pursuant to

the terms set forth in the Vendors Motion should eliminate the burden on this Court and the

Debtors arising from numerous individual motions requesting payment on account of the

Outstanding Orders.

   f. The Debtors’ Royalty and Leasehold Claimants

               103.    A mineral interest generally consists of an interest in minerals in place

under a parcel of land, typically in the nature of a fee simple interest in real property, which

entitles its royalty holder to the exclusive right to, among other things, enter the land to explore

for and produce minerals from the land. Through a written agreement (a “Royalty Agreement”),

holders of mineral interests (the “Royalty and Leasehold Claimants,” and their claims, the




                                                48
Case 20-41308      Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                        Pg 49 of 88


“Royalty and Leasehold Claims”) are entitled to royalty payments from the Debtors in

consideration for depleting coal reserves or for transporting mined coal across a royalty holder’s

property. The fees owed under the Royalty Agreements are generally calculated upon the sale of

mined coal, but payments under certain Royalty Agreements can also be calculated on a

production basis, such as gross tons produced, or require minimum monthly, quarterly, or annual

payments.

               104.   As of the Petition Date, the Debtors are party to various Royalty

Agreements. I believe that a failure to make payments on account of the Royalty Agreements in

the ordinary course of business would directly and adversely impact the Debtors’ ability to mine,

produce, transport, and sell coal from coal reserves related to the Royalty Agreements.

         ii.   Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to
               Pay Prepetition Wages and Workforce Obligations, (B) Authorizing Debtors to
               Maintain Workforce Programs and Pay Related Obligations, and (C) Granting
               Related Relief (the “Employee Wages Motion”).

               105.   Pursuant to the Employee Wages Motion, the Debtors seek interim and

final orders authorizing the Debtors to pay their prepetition employee wages and benefits, and to

continue their employee benefits and programs, each in the ordinary course of business.

  a. The Debtors’ Workforce

               106.   As of the Petition Date, the Debtors have a workforce of approximately

790 total employees (collectively, the “Workforce” or the “Workers”). Approximately 12 are

non-insider corporate employees (the “Corporate Employees”) primarily based at the Debtors’

headquarters in St. Louis, Missouri. The Corporate Employees perform SG&A functions for the

Debtors’ operations, including accounts payable management, accounting, payroll, information

technology, and logistics. The large remainder of the Workforce (collectively, the “Operational

Workers”) are employees of the Debtors’ coal mining and other operations, and serve to



                                               49
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 50 of 88


facilitate or directly act in the Debtors’ coal mining, collection, cleaning, production, and

shipping operations.   In addition to the Workers, the Workforce also includes independent

contractors who are occasionally retained for specific mine or corporate projects, and to perform

specific tasks related to mine safety (the “Independent Contractors”).

               107.    The Workforce forms the backbone of the Debtors’ entire enterprise, and

accordingly performs a wide variety of functions critical to the administration of these chapter 11

cases and the Debtors’ overall restructuring. The Workers’ skills, knowledge, and understanding

of the Debtors’ operations and infrastructure are essential to preserving operational stability,

efficiency, safety, and value.    In many instances, the Workers include highly trained or

specialized personnel who cannot be easily replaced during these chapter 11 cases and without

whom the Debtors’ reorganizational efforts will be likely jeopardized.

  b. The Debtors’ Workforce Obligations and Programs

               108.    The Debtors seek to minimize the impact of these chapter 11 cases on the

Workforce, and for such reason, seek authority to pay and honor their prepetition employee-

related obligations and to continue their ordinary course programs related thereto, including by:

(a) paying prepetition wage and other compensation-related obligations; (b) paying employee

withholding taxes and employer taxes; (c) paying certain payroll deductions; (d) paying

reimbursable expenses; (e) maintaining the workers’ compensation policy and honoring

obligations related thereto; (f) paying and maintaining the variable wage programs;

(g) continuing the Debtors’ employee benefit programs and honoring obligations related thereto;

(h) paying prepetition amounts owed to third-party service providers; and (i) payment of

obligations to the Independent Contractors (the foregoing obligations, the “Workforce

Obligations” and their related programs, the “Workforce Programs”). Subject to the Court’s




                                                50
Case 20-41308     Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21        Main Document
                                        Pg 51 of 88


approval of the relief requested herein, the Debtors intend to continue their prepetition

Workforce Programs in the ordinary course of business.

              109.    As of the Petition Date, the Debtors estimate the total prepetition

Workforce Obligations outstanding is approximately $17.1 million, approximately $9.5 million

of which consists of accrued prepetition liability that must be paid during the interim period

before a final hearing on the Employee Wages Motion. The Debtors do not believe any Worker

is owed prepetition amounts in excess of the $13,650 priority wage cap imposed by sections

507(a)(4) and 507(a)(5) of the Bankruptcy Code, and the Debtors seek approval to pay such

amounts, if any, pursuant to a final order. Accordingly, the Debtors seek authority to pay or

remit the aggregate, estimated Workforce Obligations, as set forth below:

                                                                Interim          Total
                      Relief Sought
                                                                Amount          Amount
Worker Wages & Compensation
   Prepetition Wages (Net)                                   $3,100,000     $3,100,000
   Payroll Taxes (Employer)                                  $400,000       $1,100,000
   Payroll Deductions (except 401(k) Plan Contributions)     $1,300,000     $1,300,000
   Expense Obligations                                       $85,000        $85,000
   Independent Contractors                                   $610,000       $610,000
Variable Wage Programs
   Monthly Safety Program                                    $50,000        $50,000
   Safety Threshold Program                                  $35,000        $35,000
   Mine Performance Program                                  $350,000       $350,000
   Operator Program                                          $135,000       $285,000
   Attendance Program                                        $0             $0
   Discretionary Wage Program                                $0             $0
Workforce Benefits Programs
   Health and Welfare Programs                               $1,800,000     $5,600,000
   Life Insurance and AD&D Programs                          $30,000        $40,000
   401(k) Plan Contributions                                 $290,000       $290,000
   401(k) Plan Match                                         $155,000       $155,000
   PTO                                                       $20,000        $20,000
Workers’ Compensation Program
   Workers’ Compensation                                     $950,000       $3,900,000
Service Providers
   Service Provider Fees and Expenses                        $145,000       $145,000
Totals                                                       $9,455,000     $17,065,000


                                               51
Case 20-41308      Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                        Pg 52 of 88


  c. Compensation and Compensation-Related Obligations

              110.    Wages: The Debtors seek authority to pay the Workers’ net prepetition

wages (the “Prepetition Wages”) and to continue to pay the Workers postpetition compensation

in the ordinary course of business. The Debtors administer their payroll entirely in-house, which

runs every two weeks on Friday (or the preceding business day if the Friday falls on a holiday)

and represents pay performed for the two-week period ending on the second preceding weekend.

The Workers are generally two weeks, and up to four weeks in arrears. Accordingly, the

Workers usually have wages and other compensation that has accrued, but is unpaid, at any

given point in time. The Debtors’ monthly Prepetition Wages in the year before the Petition

Date averaged approximately $4.9 million.

              111.    Employer-Paid Payroll-Related Taxes and Government Fees: Related to

the Workers’ payroll, the Debtors pay certain employer-funded payroll taxes and obligations

(collectively, the “Payroll Taxes”). The Payroll Taxes include federal Medicare and Social

Security taxes, federal and state unemployment taxes, and de minimis reinsurance fees paid

annually under the Affordable Care Act arising from the Debtors’ self-insured health plans.

Each of the Debtors remit these amounts directly to the applicable government authority. The

Debtors’ monthly Payroll Taxes in the year before the Petition Date averaged approximately

$600,000.

              112.    Payroll Garnishments and Other Payroll Deductions: In administering

payroll, the Debtors deduct from Workers’ paychecks certain taxes, such as payroll and Social

Security taxes, that must be withheld under certain federal, state, and local taxing law. The

Debtors must also comply with occasional garnishment or child support orders requiring the

withholding of a Worker’s wages.       As discussed below, certain Workers have voluntary




                                               52
Case 20-41308      Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                        Pg 53 of 88


deductions for contributions to the 401(k) Plan (as defined below) and certain insurance

premiums (collectively with the foregoing deductions, the “Payroll Deductions”).            Payroll

Deductions are taken from a Workers’ gross payroll, are not an incremental cost obligation for

the Debtors, and are often required by law. The Debtors’ monthly Payroll Deductions (excluding

401(k) Plan contributions) in the year before the Petition Date averaged approximately $2.1

million.

              113.    Reimbursable Business Expenses:         As is customary with most large

businesses, the Debtors reimburse the Workers who incur and pay approved business-related

expenses in the ordinary course of performing their duties (“Expense Obligations”). On a

monthly basis, the Debtors reimburse their eligible Workers approximately $45,000 for general

business expenses, which includes mining uniforms, office supplies, travel, mileage, car rentals,

lodging, meals, and internet. Workers initially incur and pay such expenses by using personal

funds or credit cards, and subsequently may be reimbursed by the Debtors only after submission

and approval of expense reimbursement requests. In addition, the Debtors maintain three (3)

credit cards for general business expenses that the Debtors are directly liable for and reimburse

to the issuer, American Express Company, in the ordinary course of business. Such credit card-

paid and reimbursed portion of the Expense Obligations is approximately $17,500 per month,

and is included in the above amount. Each Expense Obligation requires a valid receipt and

internal approval by an appropriate reviewing manager before it is reimbursed.

              114.    In addition, the Debtors offer certain Workers the ability to participate in a

vehicle reimbursement program if the Worker is required to use a vehicle in the ordinary course

of their work and if senior management approves of using a personal vehicle for such work.

Approved Workers are given a stipend, paid in conjunction with their payroll, that ranges from




                                               53
Case 20-41308         Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21                    Main Document
                                             Pg 54 of 88


$500 to $1,500 a month depending on the Worker’s position. Any amounts the Worker pays for

gas for this vehicle may be reimbursed using the same approval process as above for general

Expense Obligations. The Debtors’ monthly Expense Obligations under this vehicle program in

the year before the Petition Date averaged approximately $30,000. The Debtors also offer

certain Workers a $70.00 per month stipend for cell phone usage related to their work, with such

stipend requiring approval by the head of the eligible Worker’s department or group.9

                 115.     Altogether, the Debtors’ monthly Expense Obligations in the year before

the Petition Date averaged approximately $85,000. I believe it would be harmful and inequitable

to require Workers to personally bear any approved business expenses they incurred in

furtherance of their work responsibilities. Payment of these Expense Obligations is also critical

to ensuring that Workers can properly perform their duties in the ordinary course of business.

                 116.     Independent Contractors and Consulting Services: As noted above, in

addition to the Workers, the Debtors employ and consult with a variety of Independent

Contractors to undertake ad hoc and as-needed services for (a) specific corporate projects and

(b) the performance of specific tasks at the Debtors’ mines relating to mine safety, each of which

are critical to maintain ordinary course business operations. The Debtors directly contract with

certain Independent Contractors and utilize certain companies to provide the Debtors with other

Independent Contractors. In the year before the Petition Date, payments to the Independent

Contractors has averaged approximately $235,000, with fluctuations in payment obligations

based on the frequency and usage of the Independent Contractors and the timing and amount of

their respective payment structures.




9
    I note that other Workers are on company-paid cell phone plans provided to facilitate their employment duties,
    and amounts are not reimbursed directly to the applicable Workers.



                                                       54
Case 20-41308      Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21         Main Document
                                        Pg 55 of 88


  d. Variable Wage Programs

              117.   As a part of the Workforce’s ordinary course compensation, and in the

Debtors’ discretion and as appropriate, the Debtors maintain a number of variable wage

programs for the Workers, such as a monthly safety program (the “Monthly Safety Program”), a

safety threshold program (the “Safety Threshold Program”), mine performance program

(the “Mine Performance Program”), an operator program (the “Operator Program”), a good

attendance program (the “Attendance Program”), and a discretionary wage program

(the “Discretionary Wage Program,” and together with the foregoing programs, the “Variable

Wage Programs”). Through the Variable Wage Programs, the Workforce has the opportunity to

earn additional compensation that is tied to meeting the criteria set forth in each applicable

Variable Wage Program. Not all locations offer, and not all Workers are entitled to participate

in, all Variable Wage Programs, but as implemented, such programs are consistent with the coal

industry’s standards and are a material and ordinary course compensation component for the

Workforce.

              118.   Safety-Related Programs: The Monthly Safety Program provides Workers

at participating locations with cash compensation for safe operations, compensating Workers

who do not have a mining incident or accident in any given month. This program benefits all

Workers at a given mine location and helps cause all Workers to vigilantly monitor the safety

conditions and conduct of fellow Workers. Each month, a human resources director for each site

prepares a list of the Workers who met the established criteria, and upon internal human

resources approval, the Debtors pay their Workers under the program typically in an off-payroll

cycle. Compensation payments under the Monthly Safety Program are either $100 or $200 per

eligible Worker.




                                              55
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                         Pg 56 of 88


              119.    Similar to the Monthly Safety Program, the Safety Threshold Program

provides eligible Workers with specified compensation after their work at a particular mining

operation exceeds a set threshold of days without an accident causing the Worker to be unable to

return to the Worker’s next scheduled shift—i.e., the avoidance of a “lost time accident”. For

each eligible Worker, these thresholds are set at $250 per every 50 days for the first 200 days,

and then an additional $500 every 100 days thereafter. In the event a lost time accident occurs,

the accumulation of time will end and then begin anew. Upper management and those eligible

for the Operator Program are not entitled to participate in the Safety Threshold Program. In the

year before the Petition Date, Workers earned approximately $1.7 million in the aggregate under

the Monthly Safety Program and $1.4 million in the aggregate under the Safety Threshold

Program.

              120.    Mine Performance Program: The Mine Performance Program provides

Workers with compensation when targets for daily footage mined are met or, at the load-out

facilities, when daily processing thresholds are met. The daily footage mined by unit and shift

are used to calculate payouts per Worker, and are paid as a part of ordinary course payroll,

subject to review and approval by the applicable human resource directors or mine managers.

Biweekly payments under this program range from $0 to $2,000 per eligible Worker, and the

total payout under the Mine Performance Program in the year before the Petition Date was

approximately $9.1 million.

              121.    Operator Program:      The Operator Program compensates Workers in

certain non-insider management positions when their managed-locations meet or exceed

established performance criteria. The Debtors set the monthly targets for each eligible Worker at

the beginning of the year, and senior personnel in the accounting department track for each




                                               56
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21        Main Document
                                         Pg 57 of 88


criterion (a) the target value, (b) the cost component, (c) the actual result, (d) whether the

performance criteria was met or not, (e) the payout amount, and (f) the total payout for each

Worker. Once approval is obtained from the accounting department and senior management, the

Worker receives a compensation payment under the Operator Program in the next regular

payroll. The total payout under the Operator Program in the year before the Petition Date was

approximately $1.4 million.

              122.    Attendance Program: The Attendance Program provides eligible Workers

with compensation for achieving perfect attendance in a given year, running from November 1 to

October 31 of the next year. Perfect attendance includes Workers working every scheduled work

day, except for excusable absences such as bereavement leave, jury duty, and other appropriate

absences. Eligible Workers receive $2,000 for the first year of perfect attendance, with an

additional $1,000 added to that amount for each consecutive year of perfect attendance, up to a

total compensation amount of $10,000 per year for perfect attendance. The Attendance Program

ensures that the Debtors’ mining operations are efficiently staffed and operated by Workers,

which helps maintain a safe operational environment and ensures that coal production can be

performed without delays. The total payout under the Attendance Program in the year before the

Petition Date was $1.84 million. There are no amounts due and owing under the Attendance

Program as of the Petition Date.

              123.    Discretionary Wage Program: The Debtors typically pay certain Workers

an annual discretionary amount each December or January under the Discretionary Wage

Program. Such amounts are generally fixed in the months leading up to their payment, and relate

to (a) how the eligible Worker has performed during the year and (b) the overall state of the

Debtors’ businesses and how they have performed during the preceding year. In December




                                              57
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 58 of 88


2019, the Debtors paid amounts totaling approximately $1.93 million relating to the 2019-year,

with the Corporate Employees, each of whom is a non-insider, receiving an aggregate amount of

$173,500. Historically, these amounts have been paid every year in some capacity to applicable

Workers, and I believe that such amounts represent an expected and material portion of the

Workforce’s ordinary course compensation necessary to retain Workers and to support them

financially. There are no amounts due and owing under the Discretionary Wage Program as of

the Petition Date.

  e. Workforce Benefit Programs

               124.    The Debtors have established Workforce Programs through various plans

and policies to provide the Workforce with medical, dental, prescription drug, vision, life

insurance, retirement savings, vacation, holiday pay, other paid time off, and other benefits

(collectively, the “Workforce Benefits,” and amounts owed thereunder, the “Workforce Benefit

Obligations”), which are administered by the Debtors. The Debtors seek the authority, but not

the direction, to continue the below Workforce Benefits and to satisfy or remit the Workforce

Benefit Obligations, including those that were accrued and unpaid as of the Petition Date, in the

ordinary course of business during these chapter 11 cases. Except as otherwise noted, the

Workforce Benefits apply equally throughout the Workforce.

               125.    Health Programs:     The Debtors offer several health coverage benefit

programs to the Workers and their families, including medical, dental, vision, and prescription

drugs (collectively, the “Health and Welfare Programs” and amounts owed thereunder,

the “Health and Welfare Obligations”). The Debtors’ Health and Welfare Programs are typical

of those offered by coal industry employers of similar size. The Debtors are self-insured, and the

Workers do not pay any premiums. Instead the Debtors pay claims under and premiums for the




                                               58
Case 20-41308      Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                        Pg 59 of 88


Health and Welfare Programs out of pocket, which are administered by Managed Care of

America Administrators, Inc. (“MCA”).

               126.   Given the manner in which claims and expenses are incurred, recorded,

and processed under the Health and Welfare Programs, the Debtors generally rely on estimates to

determine the extent of their Health and Welfare Obligations at any given time, with such

estimates generally being an accurate representation of such obligations. In the year before the

Petition Date, however, the aggregate claims and related stop-loss premiums under the Health

and Welfare Programs totaled approximately $18.8 million, with a monthly aggregate run rate of

approximately $1.6 million. The Debtors also paid MCA approximately $1.5 million in the year

2019 to administer the Health and Welfare Programs, which included processing claims and

seeking reimbursement for compensable claims from the applicable Debtors. As of the Petition

Date, the Debtors estimate that they owe approximately $5.6 million total in Health and Welfare

Obligations.

               127.   Life Insurance and AD&D:         The Debtors offer life insurance to the

Workforce (the “Life Insurance Program”) through Metropolitan Life Insurance Company

(“MetLife”). All Workers are provided at least $150,000 in benefits, with certain Corporate

Employees provided increased benefits. Eligible Workers may also, at their election and through

their voluntary contribution, select additional supplemental life insurance and life insurance for

their dependents, which is also offered by MetLife. In addition, the Workforce is also entitled to

accidental death and dismemberment (“AD&D”) insurance, which is provided by Metlife.

AD&D insurance provides benefits to the Workforce in amounts comparable to those provided

under the Life Insurance Program, which arise under set criteria for particularized AD&D




                                               59
Case 20-41308      Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                        Pg 60 of 88


incidents. The Debtors pay all premiums associated with the Life Insurance Program and

AD&D, which totaled approximately $350,000 for the calendar year 2019.

               128.   401(k) Plan:     Currently, the Debtors offer Workers a savings plan

(the “401(k) Plan”) that meets the requirements of section 401(k) of the Internal Revenue Code

of 1986, which is administered by Transamerica Retirement Solutions, LLC (“Transamerica”).

Pursuant to the 401(k) Plan, the Debtors match (a) 100% of the first 3% of a Worker’s

contributed compensation and (b) 50% of the next 2% of contributed compensation, up to a

maximum match of 4% of a Worker’s contributed compensation.                  Contributions from

participating Workers are withheld from such Worker’s gross pay during each payroll cycle and

transferred to Transamerica for deposit into the 401(k) Plan as directed by the participating

Worker. For calendar years 2019, 2018, and 2017, the Debtors’ matching contributions to the

401(k) Plan totaled approximately $8.7 million, $8.51 million, and $8.06 million, respectively.

Transamerica manages Worker contributions and otherwise administers the 401(k) Plan. As of

the Petition Date, the Debtors estimate that they must remit approximately $290,000 in Worker

contributions to Transamerica arising from the prepetition period and pay approximately

$155,000 in related matching contributions under the 401(k) Plan.

               129.   Paid Time Off: Corporate Employees generally receive three (3) weeks of

paid-time off after five (5) years of service (up from an initial two (2) weeks of paid-time off),

plus any days designated as a holiday (“PTO”). For Operational Workers, the Debtors maintain

a number of PTO policies, including (a) accrued vacation (up to 80 hours, or up to 120 hours for

Workers employed for five (5) or more years), (b) holiday pay, and (c) other PTO from work.

While there is some minor variation between policies at different operational locations, they are




                                               60
Case 20-41308     Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                        Pg 61 of 88


generally consistent as between Operational Workers. PTO is primarily set forth in Worker-

handbooks.

              130.    The Debtors offer Workers at certain operational sites the option to pay

out unused vacation days every year, which typically gives rise to an annual cash payment

obligation. In the year before the Petition Date, the Debtors paid approximately $205,000 on

account of this policy. Upon termination, the Debtors also pay certain Workers for accrued but

unused vacation days in the year of termination. The Debtors anticipate that the Workers will

utilize any accrued PTO in the ordinary course of business, and pay-out PTO obligations will not

create any material cash flow requirements beyond the Debtors’ normal payroll obligations.

  f. Workers’ Compensation Programs and Benefits

              131.    The Debtors are required to maintain workers’ compensation liability

insurance and to provide Workers with workers’ compensation coverage for claims arising from

or related to their employment, including occupation pneumoconiosis (known as “black lung”)

claims under applicable state law and costs under the federal Black Lung Benefits Revenue Act

of 1977 and the Black Lung Benefits Reform Act of 1977. The Workforce is covered under a

single workers’ compensation policy (the “Workers’ Compensation Program”) with Rockwood

Casualty Insurance Company (“Rockwood”). Each of the applicable Debtors pay premiums to

Rockwood directly, which are based on the payroll at each entity.         The Debtors rely on

Rockwood for assistance in processing and administering claims under the Workers’

Compensation Program, which has a deductible of $2 million per person per occurrence. When

a claim is filed with Rockwood, Rockwood will send an invoice directly to the Debtors, and will

administer any payments on account of those claims.




                                              61
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 62 of 88


               132.    In 2019, the Debtors paid approximately $7.5 million on account of

premiums, claims, and loss funding policy payments under the Workers’ Compensation

Program.    As of the Petition Date, the Debtors have approximately 90 in open workers’

compensation and black lung claims and have accrued approximately $3.9 million on account of

unpaid claims under the Workers’ Compensation Program.             As required by Rockwood, to

collateralize their payment claims under the Workers’ Compensation Program, the Debtors:

(a) maintain a $4.5 million letter of credit of with The Huntington National Bank on account of

the Workers’ Compensation Program, for an approximate annual renewal fee of $90,000 (keyed

to a eurocurrency interest rate plus 2%), (b) maintain a collateral account jointly owned with

Rockwood at F.N.B. Wealth Management, which holds approximately $1.95 million as security

for workers’ compensation claims, and (c) as mentioned above, make monthly loss funding

payments of $125,000 to a loss fund that will max at $9.7 million ($2.5 million as of the end of

2019).

               133.    I believe that failure to maintain the Workers’ Compensation Program,

including the letter of credit, collateral account, and loss fund, could result in administrative or

legal proceedings and material fines against the Debtors and their officers and directors.

  g. Workforce-Related Service Providers

               134.    As discussed herein, the Debtors have engaged certain third-party service

providers (the “Service Providers”) to assist with or administer their Workforce Programs. The

Service Providers perform a wide range of services for such programs, including: (a) MCA

(health care administration); (b) Transamerica (401(k) Plan administration); (c) Rockwood

(workers’ compensation claims administration); (d) MetLife (life insurance administration). As

of the Petition Date, the Debtors owe approximately $145,000 total to the Service Providers. I




                                                62
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                         Pg 63 of 88


believe that a failure to pay any of these Service Providers could result in substantial interruption

of the Debtors’ Workforce Programs and harm Workers’ morale or the Debtors’ efforts to retain

necessary Workers during their chapter 11 cases.

               135.    In addition to the Workforce Programs discussed above, the Debtors may

maintain or establish from time to time other benefit programs for the Workforce, or agree on a

case-by-case basis to provide additional benefits to Workers.

  h. Necessity to Pay Workforce Obligations and Continue Workforce Programs

               136.    Efficient coal mining that uses modern techniques and equipment requires

skilled laborers with mining experience and proficiency, as well as qualified managers and

supervisors.   The Workforce’s knowledge and understanding of the Debtors’ products,

operations, and infrastructure is essential to preserving the value of the Debtors’ businesses.

               137.    Given that preserving and maximizing the value of the Debtors’ estates

depends upon a stable and skilled workforce, I believe that any significant number of Worker

departures or deterioration in morale at this time may substantially and adversely impact the

Debtors’ efforts in chapter 11, causing immediate and irreparable harm to the Debtors’ estates

and their creditors. There is a real, immediate risk that if the Debtors are not authorized to

continue to satisfy the Workforce Obligations, including the payment of obligations to the

Independent Contractors, and to maintain the Workforce Programs in the ordinary course,

Workers and the Independent Contractors would no longer support and maintain the operations

of the Debtors, thereby crippling the Debtors’ ability to successfully maximize the value of their

assets. Indeed, the Debtors already maintain lean staffing to raise operational efficiency and

keep business expenses minimized—all current Workers, and any Independent Contractors

employed on an as-needed basis, are thus necessary for the Debtors to continue normal




                                                 63
Case 20-41308       Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 64 of 88


operations. Accordingly, I believe that the Debtors must be authorized to continue, in the

ordinary course, the Workforce Programs that were in effect before the Petition Date for the

entire Workforce.

               138.   The Debtors’ ability to satisfy their Workforce Obligations and to

maintain their Workforce Programs is necessary to their continued and uninterrupted operations

during these chapter 11 cases. Any delay in paying any of the Workforce Obligations could

jeopardize the Debtors’ relationship with the Workforce and irreparably harm Workers’ finances

and morale at the very time that the Workforce’s dedication, confidence, support and cooperation

are most critical. Thus, I believe that if the Debtors do not obtain immediate authority to pay the

Workforce Obligations, the Debtors’ operations may be severely impaired. At this key stage, the

Debtors cannot risk such substantial disruption of their business operations that would attend any

decline in Workforce morale attributable to the Debtors’ failure, or worse, inability to pay, the

Workforce Obligations.

               139.   Most importantly, absent payment of the Prepetition Wages and

satisfaction of the Workforce Obligations overall, Workers would suffer hardship and, in many

instances, financial duress. The Workforce depends on its employment income from the Debtors

to meet personal and familial financial obligations.

               140.   Moreover, it is necessary and appropriate under the circumstances to

permit the Debtors to continue to honor their Workforce Obligations during the pendency of

these chapter 11 cases. The Workforce Programs are customary benefits that the Debtors have

provided to the Workforce that are consistent with benefits provided by other coal industry

employers throughout the country. In many instances, the Workers crucially depend on the other

Workforce Programs such as the Health and Welfare Programs, and it would cause a significant




                                                64
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21        Main Document
                                         Pg 65 of 88


and undue hardship for the Workforce if the Debtors were forced to discontinue such programs.

Indeed, failure to continue the Workforce Programs may result in Workers departing from the

Debtors in favor of employers who can provide the Workforce with such protections and

benefits.   Such departures would imperil the Debtors’ efforts in these chapter 11 cases to

preserve their businesses and to maximize the value of their estates.

               141.   In addition, I believe that the Variable Wage Programs represent a sound

exercise of the Debtors’ business judgement and are demonstrably in the best interests of the

Debtors’ estates. The Debtors’ foremost concern is to ensure the safety and well-being of the

Workforce, and the Monthly Safety Program and Safety Threshold Program compensate eligible

Workers based on their ability to meet safety criteria and to ensure a safe operational

environment. Likewise, the Mine Performance Program and Operator Program compensate

Workers for meeting specific performance metrics, including production volume and safety, and

is consistent with the practices within the coal industry. The Attendance Program compensates

Workers for diligently working their scheduled shifts, and ensures that the Debtors’ operations

are always adequately staffed for safe and efficient operation. Finally, the Discretionary Wage

Program represents an expected and relied-upon method of Worker compensation that is paid

annually, without which the Debtors expect they will have great difficulty in maintain their

Workforce—the value of which vastly outweighs the cost of the Discretionary Wage Program.

Altogether, the Variable Wage Programs provide outsize benefits to the Debtors’ estates and are

crucial to maximizing their value.

               142.   Finally, I believe that cause exists here to modify the automatic stay to

permit the Workers to proceed with claims, including their black lung claims, under the

Workers’ Compensation Program in the appropriate judicial or administrative forum. Staying




                                                65
Case 20-41308         Doc 18       Filed 03/10/20 Entered 03/10/20 04:14:21                   Main Document
                                              Pg 66 of 88


such claims could have a detrimental effect on the financial well-being and morale of the

Workers, and could cause severe disruption to the Debtors’ businesses and likely would impair

the success of their restructuring.

          iii.    Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to
                  Continue and Renew Surety Bond Program and (B) Granting Related Relief
                  (the “Surety Bond Motion”).

                  143.    By the Surety Bond Motion, the Debtors seek interim and final orders

(a) authorizing the Debtors to maintain, continue, and renew, in their sole discretion, their Surety

Bond Program (as defined herein) and to pay any obligations related thereto, including the

provision of additional collateral in an amount not to exceed $2 million, all in the ordinary

course of business and consistent with past practices in effect before the Petition Date and

(b) granting related relief.

                  144.    In the ordinary course of their businesses, the Debtors are required,

pursuant to federal, state, and local law, to provide surety bonds (the “Surety Bonds,” and their

usage, the “Surety Bond Program”) to third parties, generally governmental authorities, to secure

the Debtors’ payment or performance of certain other obligations, including present and future

coal mine operations, coal transportation, mine reclamation and mine closure obligations, and

other performance commitments. I believe that the failure to provide, maintain, and timely

renew or replace these surety bonds would jeopardize the Debtors’ ability to undertake their

mining operations, which are essential to the Debtors’ business operations, and may risk

additional liability under applicable law.                  The beneficiaries of these surety bonds

(the “Obligees”), their issuers (the “Issuers”),10 their identification or policy numbers, and the

total bond coverage amounts are set forth on Exhibit A attached to the Surety Bond Motion.


10
     As of the Petition Date, all of the Surety Bonds (except for double-bonded obligations indicated herein) have
     been issued by Indemnity National Insurance Co. (“INIC”), as rewritten to INIC from Argonaut Insurance


                                                       66
Case 20-41308       Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21                  Main Document
                                           Pg 67 of 88


   a. Surety Bonds

               145.     The Surety Bonds issued on behalf of the Debtors are required to maintain

compliance with federal, state, and local law, rules, and regulations and are crucial to the

Debtors’ ability to conduct required ordinary course business operations such as mine operation,

closure, and reclamation efforts. For instance, I understand that the federal Surface Mining

Control and Reclamation Act (the “SMCRA”), 30 U.S.C. § 1201 et seq., and other applicable

state statutes require the Debtors to post surety bonds to ensure funds are available to pay the

Debtors’ reclamation, subsidence, and related obligations. Without posting such bonds, the

relevant government agency will not authorize or otherwise issue a permit allowing the Debtors

to conduct their mining operations on a particular property. Accordingly, without providing,

maintaining, or timely replacing the Surety Bonds, the Debtors cannot operate their businesses.

               146.     As of the Petition Date, the Debtors had approximately $99.8 million in

outstanding Surety Bonds. None of these Surety Bonds are self-bonded, and many of the

Obligees generally discourage or have strict limitations on self-bonding. As such, I believe it is

unlikely that the Obligees would accept forms of self-bonding as replacements for the Surety

Bonds, and the Debtors do not intend to engage in any form of self-bonding during these chapter

11 cases.

               147.     The premiums for the Surety Bonds (the “Surety Bond Obligations”) are

determined annually and are paid by the Debtors at inception and quarterly thereafter. These

Surety Bond Obligations are generally paid to the Debtors’ Surety Broker (as defined herein),

who then remits the payments to the appropriate Issuers.                   The Debtors currently pay

approximately $2.5 million in annual Surety Bond Obligations, with approximately $625,000 of


   Company (“Argonaut”) as of December 10, 2019. There is a limited number of remaining Argonaut Surety
   Bonds that have not yet expired, which cover certain obligations already covered by new INIC Surety Bonds.



                                                    67
Case 20-41308      Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21         Main Document
                                          Pg 68 of 88


that amount becoming due and payable on a quarterly basis. The majority of the Debtors’ next

quarterly payment will become due and payable during the second week of March 2020.

   b. Indemnity Agreements

               148.   As is customary, the Debtors have entered into indemnity agreements with

the Issuers with respect to the Surety Bonds (collectively, the “Indemnity Agreements”) to

induce the Issuers to issue such bonds, pursuant to which the Debtors agreed to indemnify the

Issuers from any loss, cost, damage, or expense they may incur by reason of the Issuers’ issuance

of the Surety Bonds on behalf of the Debtors.            To further secure those indemnification

obligations, the Debtors have posted $2.5 million in cash, provided by Foresight Energy Services

LLC, to INIC, who holds such amounts as collateral for the Debtors’ indemnification

obligations. In addition, the Indemnity Agreements permit the Issuers to request additional

collateral from the Debtors.     As of the Petition Date, INIC has requested additional cash

collateral to secure the Surety Bonds that it has issued, with such request made in connection

with it taking on the Surety Bonds at the end of 2019.

   c. The Surety Broker

               149.   The Debtors obtain a majority of their Surety Bonds through their broker,

The Reschini Group (the “Surety Broker”). The Surety Broker assists the Debtors with sourcing,

evaluating, and paying the premiums for Surety Bonds, and negotiates with Issuers on behalf of

the Debtors to obtain new or replacement Surety Bonds on favorable terms. The Debtors

compensate the Surety Broker by paying a percentage fee based on the amount of procured

surety bonds (the “Broker’s Fees”). These Broker’s Fees are paid to the Surety Broker as a

portion of the Surety Bond Obligations, which the Surety Broker retains, and then remits the




                                               68
Case 20-41308       Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                          Pg 69 of 88


Surety Bond Obligations to the Issuers accordingly. As of the Petition Date, the Debtors do not

believe they owe any prepetition Broker’s Fees.

   d. Necessity to Continue Surety Bond Program and Pay Obligations Thereunder

               150.    The nature of the Debtors’ businesses and the extent of their operations

make it necessary for the Debtors to maintain their Surety Bond Program on an ongoing and

uninterrupted basis. The nonpayment of any Surety Bond Obligations under the Surety Bond

Program could result in the Issuers terminating or declining to renew their Surety Bonds or

refusing to provide Surety Bonds to the Debtors in the future. If any Surety Bonds lapse without

renewal, or the Debtors are unable to obtain new Surety Bonds for certain purposes, the Debtors

could default on various legal, regulatory, or contractual obligations, which could severely

disrupt or otherwise idle the Debtors’ operations to the detriment of all parties in interest. For

example, failure to maintain the required Surety Bonds could cause the Debtors to be in violation

of their obligations under federal or state law.

               151.    Accordingly, I believe that the continuation of the Surety Bond Program,

the payment of postpetition obligations arising under the Surety Bond Program, and the posting

of new or additional collateral in favor of the existing or any new Issuers to secure any Surety

Bonds in the Surety Bond Program, including in connection with either the maintenance or

renewal of any existing Surety Bonds or the entry into new Surety Bonds, are therefore necessary

to preserving the Debtors’ businesses and the value of the Debtors’ estates for all stakeholders.

               152.    Furthermore, I believe that the Surety Bond Program is ordinary for the

type, size, and nature of the Debtors’ businesses, and is accordingly also consistent with the

reasonable expectations of creditors, who would expect the Debtors to continue complying with




                                                   69
Case 20-41308        Doc 18   Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 70 of 88


their obligations under law. Moreover, I believe that the Surety Bond Program is consistent with

industry practice.

         iv.   Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
               Debtors to (I) Maintain, Continue, and Renew Their Existing Insurance Program
               and (II) Honor Certain Prepetition Obligations in Respect Thereof and
               (B) Granting Related Relief (the “Insurance Motion”).

               153.    In the ordinary course of business, the Debtors maintain comprehensive

insurance coverage through policies (the “Insurance Policies,” and all premiums, deductibles,

fees, and obligations related thereto, the “Insurance Obligations”), that are administered by

various third-party insurance carriers (the “Insurance Carriers”) to protect against adverse

occurrences (altogether, the “Insurance Program”). Each Insurance Policy falls into one of two

categories: Reschini Policies or Aon Policies (each as defined below).

   a. The Reschini Policies

               154.    The Debtors maintain general liability, umbrella, property, excess liability,

excess automobile, pollution liability, and other forms of coverage through Insurance Policies

procured and negotiated with the help of Reschini Agency, Inc. (“Reschini”), an insurance

broker (collectively, the “Reschini Policies”). The Insurance Obligations under the Reschini

Policies are financed through insurance premium financing and security agreements (each,

a “Financing Agreement”) with BankDirect Capital Finance, Inc.             Commissions owed to

Reschini for its services as broker (“Broker’s Fees”) are paid to directly to Reschini by

BankDirect out of the amounts the Debtors pay to BankDirect under the Financing Agreements.

               155.    Pursuant to the Financing Agreements, the Debtors remitted to BankDirect

cash down payments totaling approximately $1.3 million. Under the terms of the Financing

Agreements, the Debtors are required to remit aggregate monthly payments of approximately

$475,000. Additionally, as security for payment of all amounts owing under the Financing



                                                70
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 71 of 88


Agreements, the Debtors assigned to BankDirect a security interest in all proceeds of the

Reschini Policies. As of the Petition Date, the Debtors do not believe there are any material

prepetition Insurance Obligations owed in connection with the Reschini Policies, but, out of an

abundance of caution, the Debtors seek authority to satisfy any such prepetition obligations.

   b. The Aon Policies

               156.   The Debtors also maintain primary and excess director and officer liability

coverage, crime, and other related coverage (the “Aon Policies”). The Debtors employ Aon

Insurance Services West, Inc. (“Aon”) to assist with the procurement and negotiation of the Aon

Policies. The Debtors pay the Aon Policy premiums, which include any Broker’s Fees earned by

Aon, directly to Aon. With respect to the Aon Policies, the Debtors paid $797,155 in Insurance

Obligations, of which $114,378 was on account of Aon’s Broker’s Fees. The Debtors intend to

maintain the Aon Policies, use the brokerage services provided by Aon, and pay all Insurance

Obligations related thereto during these chapter 11 cases and believe that continuing this

arrangement is in the best interests of their creditors and estates. As of the Petition Date, the

Debtors do not believe there are material prepetition Insurance Obligations owed to Aon, but, out

of an abundance of caution, the Debtors seek authority to satisfy any such prepetition

obligations.

               157.   Pursuant to the Insurance Program, the Debtors may be required to pay

various deductibles or retention amounts (the “Insurance Deductibles”) depending upon the type

of claim and the Insurance Policy involved. Under certain policies, the Insurance Carriers and

third-party administrators may pay claimants and then invoice the Debtors for reimbursement for

claims paid within any Insurance Deductible. In such situations, the Insurance Carriers may

have prepetition claims against the Debtors. As of the Petition Date, the Debtors do not believe




                                                71
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 72 of 88


there are any material prepetition obligations owed to Insurance Carriers relating to Insurance

Deductibles, but, out of an abundance of caution, the Debtors seek authority to satisfy any such

prepetition obligations.

   c. Necessity to Pay Insurance Obligations and Maintain Insurance Program

               158.    I believe that the Debtors’ ability to pay the prepetition Insurance

Obligations is necessary to their continued and uninterrupted operations during these chapter 11

cases. Maintaining the Insurance Policies is, in my opinion, necessary to preserve the value of

the Debtors’ assets, thereby ensuring the adequate protection of the Debtors’ property for all

parties in interest, and to minimize exposure to risk.       I further believe that honoring the

Financing Agreements is also necessary to maintaining the Insurance Policies, as failure to make

the payments required under the Financing Agreements can trigger cancellation of many of those

Insurance Policies. In addition, paying Broker’s Fees will ensure that those brokers will be

available to assist the Debtors in maintaining existing Insurance Policies and procuring

additional necessary insurance during these chapter 11 cases.

               159.    I believe that maintaining the Insurance Policies enables the Debtors to

avoid the incurrence of possibly significant liabilities, and therefore represents a sound exercise

of their business judgment. The Insurance Policies protect the Debtors and other parties in

interest from losses caused by casualty, natural disaster, fraud, or other unforeseen events.

Accordingly, it my opinion that it is necessary for the Debtors to pay their prepetition Insurance

Obligations, including their insurance premiums, obligations owed under the Financing

Agreements, and amounts owed to Aon, to ensure that the Debtors are able to renew,

supplement, or purchase insurance coverage on a postpetition basis in the ordinary course of

business.




                                                72
Case 20-41308        Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                           Pg 73 of 88


          v.      Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
                  Debtors to Maintain Existing Customer Programs and Honor Certain Prepetition
                  Obligations Related Thereto and (B) Granting Related Relief (the “Customer
                  Programs Motion”)

                  160.   By the Customer Programs Motion, the Debtors seek entry of interim and

final orders (a) authorizing the Debtors to maintain their existing customer programs in the

ordinary course of business and honor prepetition obligations related thereto and (b) granting

related relief.

                  161.   The Debtors’ customer base includes domestic utility companies, power

transmission operators, and industrial companies, as well as end users through exports into

international markets. The Debtors operate in a highly competitive and regulated market for coal

with plentiful alternative suppliers of coal and other sources of energy available to the Debtors’

customers. Maintaining the loyalty, support, and goodwill of these customers is critical to the

Debtors’ reorganization efforts. The Debtors must maintain positive customer relationships and

their reputation for reliability to continue to sell coal and generate revenue. To that end, and

consistent with industry practice, the Debtors incur various obligations to customers under coal

sale contracts, including true-ups, laboratory fees, demurrage, deposits, reimbursed payments,

and other customer obligations (the “Customer Programs”).

                  162.   I believe that the Debtors’ ability to continue the Customer Programs and

to honor their obligations thereunder in the ordinary course of business is necessary to retain

their reputation for reliability, meet competitive market pressures, and ensure customer

satisfaction, thereby retaining current customers, attracting new ones, and ultimately enhancing

revenue and profitability for the benefit of all of the Debtors’ stakeholders.

                  163.   As of the Petition Date, the Debtors estimate that they have approximately

$360,000 in prepetition obligations, excluding amounts that may be owed to Debtors’ non-



                                                 73
Case 20-41308     Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                        Pg 74 of 88


Debtor affiliates, relating to the Customer Programs, all of which will come due during the

interim period before a final hearing on the Customer Programs Motion. Separately, the Debtors

estimate that their customers will owe amounts to the Debtors on account of True-Ups and

Deposits (each, as defined herein).     The following table describes the material Customer

Programs:

   Customer
                                                    Description
   Program
 True-Ups         The Debtors initially charge customers for coal shipments based on
                  estimations of weight, quality of coal, and other considerations. In
                  situations when the actual weight or quality varies from the estimate, the
                  Debtors must reconcile estimated charges against actual charges (a “True-
                  Up”). True-Ups occur in a number of different circumstances, including
                  (a) when the Debtors make deficiency payments if coal shipments fall
                  below the estimated weight for any shipments that provide for destination
                  weights and (b) when the Debtors issue product quality adjustments to the
                  extent that delivered product differs from contracted quality parameters.
                  Quality-based True-Ups are calculated using reports by independent
                  analytic service providers that analyze coal shipments as required by the
                  customer contracts.

                  True-Ups are a key feature of the Debtors’ customer practices, and virtually
                  all of the Debtors’ contracts involve one or more True-Up mechanisms.
                  True-Ups are retroactively calculated periodically, and are generally applied
                  to the invoice for which they are being made and are a key program that
                  ensures that the Debtors’ accurately charge customers for the value of the
                  coal delivered. These True-Ups generally result in the Debtors’ customers
                  owing amounts to the Debtors, with the average owed for the previous four
                  quarters totaling approximately $320,000. As of the Petition Date, the
                  Debtors estimate that they do not have any prepetition True-Up obligations,
                  but are owed amounts by their customers, which the Debtors should receive
                  or set off against the applicable contracts in the ordinary course of business.
 Laboratory       Under certain contracts with coal purchasers, the Debtors pay a third-party
 Fees             servicer to sample their coal to ensure its quality meets contractual
                  standards. For the benefit of their customers, the Debtors do not typically
                  seek payment from the purchaser for this service. As of the Petition Date,
                  the Debtors estimate that they owe approximately $310,000 in prepetition
                  laboratory fees.
 Demurrage        Certain contracts with export customers contain customary terms—known
                  as “Demurrage” provisions—relating to delays that may occur in delivering
                  coal to international ports where shipments are loaded into seaborne vessels.



                                               74
Case 20-41308      Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                          Pg 75 of 88


                   Such contracts generally provide that the Debtors are required to
                   compensate the customer if the Debtors’ delivery of coal to the relevant port
                   occurs after the end of a specified target period. As of the Petition Date, the
                   Debtors estimate that there are approximately $50,000 in prepetition
                   Demurrage obligations.
 Deposits          From time to time, the Debtors post deposits to certain customers for coal
                   shipments not yet delivered or provided to such customers (collectively,
                   the “Deposits”), which acts as security for the Debtors’ performance of their
                   obligation to ship coal to such customers. Generally, as the Debtors deliver
                   or provide coal to such customers, such customers will then pay
                   incrementally those Deposits back to the Debtors. As of the Petition Date,
                   the Debtors’ customers owe the Debtors approximately $2 million in posted
                   Deposits, which the Debtors anticipate will be repaid to the Debtors as they
                   perform under the applicable coal sale contracts. The Debtors believe that
                   they have no prepetition obligation to post any Deposits to their customers
                   as of the Petition Date, but request authority to continue posting postpetition
                   Deposits in the ordinary course of business.

               164.    I believe that the Debtors’ Customer Programs are typical in their industry,

have been a part of the Debtors’ normal business operations for many years, and are designed to

address competitive pressures, encourage sales, ensure customer satisfaction, and generate

goodwill for the Debtors.      Ultimately, if the Debtors are unable to honor their Customer

Programs, the Debtors risk alienating a large portion of their customers to the detriment of the

Debtors’ estates and their creditors.

               165.    Moreover, I believe that the Debtors’ ability to maintain their Customer

Programs and to pay prepetition obligations related thereto is necessary to their continued and

uninterrupted operations during these chapter 11 cases. The Debtors operate in a challenging

and volatile market and their businesses depend on the quality and strength of their customer

relationships, as well as their ability to attract new customers. Any failure to honor or maintain

their existing Customer Programs will undermine the Debtors’ relationships with their customers

and impair the Debtors’ ongoing ability to effectively participate in a competitive marketplace.

Indeed, the Debtors’ failure to honor the Customer Programs could place the Debtors at a




                                                75
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                         Pg 76 of 88


competitive disadvantage, exacerbating the effects of customer uncertainty that may occur during

these chapter 11 cases. For those reasons, I believe that the continuation of the Customer

Programs is critical to maintain customer support and loyalty, to avoid immediate and irreparable

harm to the Debtors’ estates, and is therefore necessary to maximize of value in these chapter 11

cases.

         vi.   Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
               Debtors to (I) Perform under Existing Coal Sale Contracts in the Ordinary Course
               of Business and (II) Enter into and Perform under New Coal Sale Contracts in the
               Ordinary Course of Business and (B) Granting Related Relief (the “Coal Sale
               Contracts Motion”).

               166.    By the Coal Sale Contracts Motion, the Debtors seek interim and final

orders (a) authorizing the Debtors to (i) perform under or amend existing Coal Sale Contracts (as

defined herein) in the ordinary course of business and (ii) enter into, perform under, or amend

postpetition Coal Sale Contracts in the ordinary course of business and (b) granting related relief.

Before the Petition Date, the Debtors routinely and in the ordinary course of their businesses

entered into contracts with customers to sell coal from the Debtors’ mining operations or

acquired from other sources (collectively, the “Coal Sale Contracts”). Generating virtually all of

the Debtors’ revenues, entering into, performing under, and amending Coal Sale Contracts in the

ordinary course of their businesses represents a core and critical part of the Debtors’ operations.

               167.    Because Coal Sale Contracts are often long-term agreements (sometimes

continuing for several years) and cover very large quantities of coal involving millions of dollars

in aggregate purchase price, customers may be unwilling to transact with the Debtors without

specific authorization from this Court. If the Debtors had to seek Court approval for every Coal

Sale Contract they sought to enter into, perform under, or amend, I believe that they would be at

a competitive disadvantage in the market and could lose customers and revenues, thus

endangering their chances of successfully restructuring. Revoking the Debtors’ authority to


                                                 76
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 77 of 88


contract with customers would cause the Debtors’ dynamic distribution mechanism to grind to a

halt, sending customers scrambling to substitute their coal supply in favor of a more flexible

competitor. In the highly competitive coal market, the Debtors must be able to enter into,

perform under, and amend Coal Sale Contracts quickly and efficiently. Otherwise, the Debtors

risk losing revenue if customers are unwilling to accept any perceived risk regarding whether the

Debtors have the authority to enter into Coal Sale Contracts in the ordinary course of business.

               168.   At this critical early stage of the Debtors’ restructuring process, the

Debtors must be allowed to continue generating revenue from Coal Sale Contracts. I believe that

the loss or delay of performance under even a few Coal Sale Contracts could materially impact

the Debtors’ business plan and jeopardize their restructuring. The Debtors must be able to

reassure their customers that entering into, performing under, and amending Coal Sale Contracts

with the Debtors is permissible under applicable law and authorized by the Court, and that all

such actions can continue in the ordinary course. Immediate relief is therefore required to

maximize the Debtors’ revenues and chance of successful restructuring, and granting the relief

requested herein would benefit the Debtors’ estates and promote the interests of all stakeholders.

               169.   Consistent with historical practice and in the ordinary course of business,

the Debtors consider a number of factors before entering into or amending Coal Sale Contracts,

including: (a) cost, revenue, and quality specifications of the coal at issue; (b) production and

sales balances to determine availability of coal over the proposed transaction term; (c) the

market, including prices from relevant indices, pricing reported to the public, and comparable

transactions; (d) a customer’s ability to pay for the coal; (e) transportation availability; and

(f) agreement on contractual terms. Such considerations help the Debtors ensure that entering

into or amending a Coal Sale Contract makes good business sense and is in their best interests. I




                                                77
Case 20-41308       Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 78 of 88


understand that the Debtors will, of course, continue to review the advisability and feasibility of

entering into new Coal Sale Contracts to ensure that any and all of the Coal Sale Contracts are

advantageous to the Debtors and promote the interests of all stakeholders.

               170.   In addition, I note that the Debtors are party to certain coal and marketing

arrangements with non-Debtor affiliate Javelin Global Commodities (UK) Ltd. (“Javelin”),

which is a joint venture between Murray, Javelin’s management, and Uniper Global

Commodities SE (formerly EON) (“Uniper”). The Debtors are affiliated with Javelin through

Murray’s ownership of a 34% equity interest in Javelin. Javelin facilitates the Debtors’ coal

exports to international markets, acting as the Debtors’ coal sale marketing agent through the

Javelin-Murray Coal Marketing Agreement and the Javelin Coal Sale Agreement (each, as

defined herein). In the ordinary course, Javelin will purchase the Debtors’ coal under the Javelin

Coal Sale Agreement and then, by the terms of the Javelin-Murray Coal Marketing Agreement,

Javelin will transport, export, and sell such purchased coal to an international purchaser.

Through this arrangement, Foresight’s export coal sales to Javelin, and consequently sales to the

Debtors’ international customers, represented approximately 37% of Foresight’s total coal sales

revenue for 2019.

               171.   The Debtors also incur expenses relating to coal marketing commissions

and export freight expenses to Javelin under the Coal Marketing Agreement between Javelin,

Murray Energy Corporation (“MEC”), and The American Coal Sales Company (“ACSC”), dated

June 13, 2015 (the “Original Javelin-MEC Coal Marketing Agreement”), as modified by the

Assumption and Assignment Agreement between ACSC and Murray Global Commodities, Inc.

(“MGC”), pursuant to which ACSC assigned to MGC all of its rights and obligations under the

Original Javelin-MEC Marketing Agreement, dated September 15, 2015 (the “Javelin-Murray




                                                78
Case 20-41308      Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                          Pg 79 of 88


Coal Marketing Agreement”). While not a direct party to the Javelin-Murray Coal Marketing

Agreement, the Debtors, as “Foresight Entities” (as defined in the Javelin-Murray Coal

Marketing Agreement) and direct and indirect subsidiaries to MEC, are enabled under the terms

of the Javelin-Murray Coal Marketing Agreement to use Javelin’s services for international

marketing and exporting of the Debtors’ coal, and, are authorized to use the Javelin-Murray Coal

Marketing Agreement for the same through provisions in the Management Services Agreement.

               172.    Accordingly, pursuant to the Javelin-Murray Coal Marketing Agreement,

Javelin (a) acts as the Debtors’ primary marketing agent outside of the United States,

(b) communicates coal sale opportunities for the Debtors, (c) assists the Debtors in the

negotiation of the best terms to maximize value for the sale and delivery of coal to prospective

customers on its end of the transaction, (d) procures, when requested by the Debtors,

transportation services for delivery of coal to customers, including port, rail, trucking, and ocean

freight services, (e) optimizes all sale contracts and logistic arrangements for the delivery of coal,

and (f) procures and advises on the procurement of blended coal.

               173.    As described, Javelin purchases the Debtors’ coal directly in connection

with exporting such coal to international end-users. Thus, related to the Javelin-Murray Coal

Marketing Agreement, and to facilitate the Debtors’ ability to sell its coal to the international

market, the Debtors, specifically FELP and Foresight Coal Sales LLC, Javelin, and Uniper

Global Commodities UK Limited (a Uniper affiliate), are a party to the Amended and Restated

Master Coal Purchase and Sale Agreement, dated January 1, 2019 (the “Javelin Coal Sales

Agreement”). This agreement sets forth the economic and logistic terms that the Debtors may

sell and transport coal that Javelin purchases from the Debtors. Through the Javelin Coal Sales

Agreement and with Javelin’s material assistance, the Debtors are able to efficiently export their




                                                 79
Case 20-41308           Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21                     Main Document
                                               Pg 80 of 88


coal beyond the domestic market, and are able to take advantage of Javelin’s transportation and

bulk shipping synergies to sell coal at a competitive price in the current coal industry. Given this

arrangement under the Javelin Coal Sales Agreement, I understand that the Debtors intend to

continue performing under this Coal Sales Agreement and under any new Coal Sales

Agreements with Javelin, inclusive of any amendments or modifications, on a postpetition basis.

           vii.    Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Payment
                   of Prepetition Taxes and Fees and (B) Granting Related Relief (the “Taxes and
                   Fees Motion”).

                   174.     In the ordinary course of business, the Debtors collect and incur sales, use,

excise, property, and other business, environmental, and regulatory taxes, fees, and assessments

(collectively, the “Taxes and Fees”). The Debtors remit Taxes and Fees to various federal, state,

and      local    governments,        including     taxing     and     licensing     authorities     (collectively,

the “Authorities”)11 in accordance with applicable laws, regulations, and permits. Taxes and

Fees are remitted and paid by the Debtors through checks and electronic transfers that are

processed by their banks and other financial institutions.                         The Debtors estimate that

approximately $13,085,000 in prepetition Taxes and Fees has accrued and are unpaid as of the

Petition Date, of which approximately $4,935,000 is currently payable or will become payable

after the Petition Date and before a final hearing on the Taxes and Fees Motion.

                   175.     The Debtors pay the Taxes and Fees on a periodic basis, remitting them to

the respective Authorities, landowner, or lessor semimonthly, monthly, quarterly, or annually,

depending on the nature and incurrence of a particular Tax or Fee. The Debtors seek the

authority to pay Taxes and Fees that: (a) were incurred and became due prepetition but were not

paid prepetition, or were paid in an amount less than actually owed; (b) had prepetition payments
11
      With respect to certain of the Reclamation Taxes and Fees paid on account of land mitigation subsidence claims
      and certain of the Property Taxes, the Debtors remit some payments to the applicable landowner instead of to an
      Authority, as described below.



                                                         80
Case 20-41308          Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21               Main Document
                                             Pg 81 of 88


that were lost or otherwise not received in full; or (c) were incurred for prepetition periods and

become due after the Petition Date. The Taxes and Fees are summarized as follows:

                                                                   Approximate         Approximate
 Category                Description                               Amount Accrued as   Amount Due During
                                                                   of Petition Date    Interim Period
                         Taxes imposed on the sale and use of
 Sales and Use Taxes                                               $90,000             $10,000
                         certain goods and services.

 Black Lung Excise       Taxes related to compensating coal
                                                                   $700,000            $700,000
 Taxes                   miners who develop black lung disease.

                         Taxes related to restoring, reclaiming,
                         and mitigating subsidence damage to
 Reclamation Taxes
                         the land upon which the Debtors           $5,720,000          $4,000,000
 and Fees
                         previously or currently conduct mining
                         operations.
                         Taxes and obligations related to real
 Property Taxes                                                    $6,500,000          $150,000
                         and personal property.
                         Taxes and Fees for business,
                         permitting,    licensing,    regulatory
 Business                assessments (including Mine Safety
 Regulations       and   and Health obligations), compliance       $75,000             $75,000
 Fines                   with     environmental     laws     and
                         regulations, and other fees paid to the
                         Authorities.
 Total                                                             $13,085,000         $4,935,000

   a. Sales and Use Taxes

                  176.   The Debtors incur, collect, and remit an assortment of state and local

sales, use, and other similar taxes (collectively, the “Sales and Use Taxes”) in connection with

the operation of their businesses. The Debtors’ sales tax obligations primarily arise from the sale

of certain goods and services to their customers. The Debtors incur use taxes for the purchase of

equipment, materials, supplies, and services when vendors do not, or are not registered to, collect

sales taxes. The Debtors generally remit Sales and Use Taxes to the appropriate Authorities

annually. On an annual basis, the Debtors incur and remit approximately $1 million in Sales and

Use Taxes. The Debtors estimate that approximately $90,000 in Sales and Use Taxes have




                                                       81
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21           Main Document
                                         Pg 82 of 88


accrued and are unpaid as of the Petition Date, and approximately $10,000 are or will become

due and owing during the Interim Period.

   b. Black Lung Excise Taxes

               177.   The Debtors incur taxes on coal pursuant to Section 4121 of the Internal

Revenue Code (the “Black Lung Excise Taxes”). The Black Lung Excise Taxes are held in trust

by the federal government and used to compensate coal miners who develop pneumoconiosis,

also known as “black lung disease.” The Debtors are required to remit Black Lung Excise Taxes

on a semi-monthly basis. In the year before the Petition Date, the Debtors incurred and remitted

approximately $6.5 million in Black Lung Excise Taxes.               The Debtors estimate that

approximately $700,000 in Black Lung Excise Taxes have accrued and are unpaid as of the

Petition Date, and that approximately $700,000 are or will become due and owing during the

Interim Period.

   c. Reclamation Taxes and Fees

               178.   The Debtors’ mines are heavily regulated, and the Debtors are required to

make certain payments to restore, reclaim, and mitigate damage to the land on which the Debtors

previously conducted or currently conduct mining activities (the “Reclamation Taxes and Fees”).

The vast majority of Reclamation Taxes and Fees are paid on account of land mitigation

subsidence claims to landowners of properties on which the Debtors conduct mining operations.

These payments to landowners whose property may be affected by land subsidence are generally

required under the government-issued permits that allow the Debtors to conduct their mining

activities, and a failure to pay such amounts may result in the revocation of the applicable mining

permit. The remaining Reclamation Taxes and Fees are remitted to the relevant Authorities on a

quarterly basis in accordance with the Surface Mining Control and Reclamation Act of 1977.




                                                82
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 83 of 88


               179.    In 2019, the Debtors incurred and remitted to Authorities or to landowners

approximately $12 million in Reclamation Taxes and Fees.              The Debtors estimate that

approximately $5.7 million in Reclamation Taxes and Fees have accrued and are unpaid as of the

Petition Date, and that approximately $4 million are or will become due and owing during the

Interim Period.

   d. Property Taxes

               180.    The Debtors incur real and personal property taxes (the “Property Taxes”)

(a) directly in many of the jurisdictions in which they operate or (b) indirectly through property

tax reimbursement obligations owed to landowners under their respective land or lease

agreements for property that the Debtors use in the ordinary course of business. Property Taxes

directly owed by the Debtors are paid to the appropriate Authority, whereas those Property Taxes

owed as reimbursement obligations are instead paid to the applicable landowner, who has the

ultimate obligation to remit such amounts to the applicable Authority. The Debtors typically pay

Property Taxes in the ordinary course on a periodic basis depending on the jurisdiction and the

reimbursement timing under the land or lease agreement. On an overall annual basis, the

Debtors incur and remit approximately $6.5 million in Property Taxes. The Debtors estimate

that approximately $150,000 in Property Taxes have accrued and are unpaid as of the Petition

Date.

   e. Business Regulations and Fines

               181.    Federal, state, and local Authorities require the Debtors to pay a wide

range of licensing, permit, registration, and reporting fees to the applicable Authorities to remain

in good standing to conduct business and operate their facilities (collectively, the “Business

Regulations and Fines”). The majority of Business Regulations and Fines arise from ordinary




                                                83
Case 20-41308       Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21              Main Document
                                           Pg 84 of 88


course citations issued by the MSHA inspectors, which, if not successfully appealed, the Debtors

must timely pay to maintain ordinary course operations of their mines. The Debtors estimate that

they pay approximately $1 million annually on account of such Business Regulations and Fines.

The Debtors estimate that approximately $75,000 in Business Regulations and Fines have

accrued as of the Petition Date, and approximately $75,000 are or will become due and owing

during the Interim Period.

    f. Necessity to Pay Taxes and Fees

                182.    I believe that the Debtors’ inability to pay the Taxes and Fees may

ultimately result in increased tax liability for the Debtors if interest and penalties accrue on the

claims for Taxes and Fees, which amounts may also be entitled to priority treatment.

Additionally, nonpayment of certain of the Taxes and Fees could result in the Authorities

attempting to suspend the Debtors’ mine permits or operations or pursuing other remedies that

would harm the estates.

                183.    I believe the relief requested in the Taxes and Fees Motion is in the best

interest of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their businesses in chapter 11 without disruption. Accordingly, on

behalf of the Debtors, I respectfully submit that the relief requested in the Taxes and Fees

Motion should be granted.

       viii.    Debtors’ Motion for Entry of Interim and Final Orders Determining Adequate
                Assurance of Payment for Future Utility Services (the “Utilities Motion”).

                184.    In the ordinary course of business, the Debtors obtain electricity, natural

gas, telecommunications, water, waste management (including sewer and trash), internet, and

other similar services (collectively, the “Utility Services”) from various utility providers or

brokers (the “Utility Providers”). While there is seasonal fluctuation, on average, the Debtors



                                                   84
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21            Main Document
                                         Pg 85 of 88


have historically spent approximately $4.1 million per month on their Utility Services.

Accordingly, the Debtors estimate that their cost for Utility Services during the next thirty (30)

days (not including any deposits to be paid or any unpaid prepetition amounts that have been

invoiced) will be approximately $4.1 million. Additionally, the Debtors have provided certain of

the Utility Providers with prepetition cash deposits.

               185.    The Debtors intend to pay postpetition obligations owed to the Utility

Providers in the ordinary course of business and in a timely manner. I believe that cash held by

the Debtors, the cash generated in the ordinary course of business, and the funds received

through the Debtors’ proposed debtor-in-possession financing facility will provide sufficient

liquidity to pay the Utility Providers in the ordinary course of business during these chapter 11

cases.

               186.    To provide additional assurance of payment, the Debtors propose to

establish a segregated bank account (the “Adequate Assurance Account”) and deposit $230,000

(the “Adequate Assurance Deposit”) into such account within five (5) business days of the entry

of an interim order granting the relief requested in the Utilities Motion to serve as adequate

assurance of payment (“Adequate Assurance”). This Adequate Assurance Deposit will be equal

to one-half of the Debtors’ estimated monthly cost of the Utility Services, calculated as a

historical average over the past twelve (12) months, less any prepetition cash deposit already

held by a Utility Provider; provided, however, that such deposits may be adjusted by the Debtors

to account for the termination or discontinuance of any of the Utility Services. In the event that a

Utility Provider believes that additional assurance is required, the Debtors have proposed

procedures in the Utilities Motion for determining additional Adequate Assurance, if any (the

“Proposed Adequate Assurance Procedures”).




                                                85
Case 20-41308      Doc 18     Filed 03/10/20 Entered 03/10/20 04:14:21             Main Document
                                         Pg 86 of 88


               187.    I believe that the Adequate Assurance Deposit, in conjunction with the

Debtors’ anticipated liquidity during these chapter 11 cases (together, the “Proposed Adequate

Assurance”), sufficiently insures the Utility Providers against any risk of nonpayment for future

Utility Services. To the extent that any Utility Provider believes that additional assurance is

required, the Proposed Adequate Assurance Procedures, in my opinion, are reasonable and

necessary to avoid a haphazard and chaotic process that could expose the Debtors to extortionate,

last-minute demands under the threat of losing critical Utility Services.

               188.    I believe the Proposed Adequate Assurance minimizes the risk of

termination of the Utility Services, which could result in the Debtors’ inability to operate their

businesses to the detriment of all stakeholders. In my opinion, preserving Utility Services on an

uninterrupted basis is essential to the Debtors’ ongoing operations and, therefore, to the success

of their reorganization. Indeed, I believe any interruption in Utility Services, even for a brief

period of time, would disrupt the Debtors’ ability to continue operations and service their

customers. Such a result could, in my opinion, seriously jeopardize the Debtors’ restructuring

efforts and ultimately, the value of their estates. Accordingly, on behalf of the Debtors, I

respectfully submit that the relief requested in the Utilities Motion should be granted.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                86
Case 20-41308      Doc 18      Filed 03/10/20 Entered 03/10/20 04:14:21          Main Document
                                          Pg 87 of 88


               Pursuant to 28, U.S.C. § 1746, I certify under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.

Dated:   March 10, 2020                     /s/ Alan Boyko
         St. Louis, Missouri               Name: Alan Boyko
                                           Title: Senior Managing Director
                                                  FTI Consulting, Inc.




                                                87
Case 20-41308    Doc 18    Filed 03/10/20 Entered 03/10/20 04:14:21   Main Document
                                      Pg 88 of 88


Filed by:

ARMSTRONG TEASDALE LLP

 /s/ Richard W. Engel, Jr.
Richard W. Engel, Jr. (MO 34641)
John G. Willard (MO 67049)
Kathryn R. Redmond (MO 72087)
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Tel: (314) 621-5070
Fax: (314) 621-5065
Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

       - and -

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
Paul M. Basta (pro hac vice admission pending)
Alice Belisle Eaton (pro hac vice admission pending)
Alexander Woolverton (pro hac vice admission pending)
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and
Debtors in Possession
